       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 1 of 142



 1   DROR LADIN*
     NOOR ZAFAR*
 2   JONATHAN HAFETZ*
     HINA SHAMSI*
 3   OMAR C. JADWAT*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 4   125 Broad Street, 18th Floor
     New York, NY 10004
 5   Tel: (212) 549-2660
     dladin@aclu.org
 6   nzafar@aclu.org
     jhafetz@aclu.org
 7   hshamsi@aclu.org
     ojadwat@aclu.org
 8   *Admitted pro hac vice

 9   CECILLIA D. WANG (SBN 187782)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
10   39 Drumm Street
     San Francisco, CA 94111
11   Tel: (415) 343-0770
     cwang@aclu.org
12
     Attorneys for Plaintiffs (Additional counsel listed on following page)
13

14                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                SAN FRANCISCO-OAKLAND DIVISION

16   SIERRA CLUB and SOUTHERN BORDER
     COMMUNITIES COALITION,                                   Case No.: 4:19-cv-00892-HSG
17
                    Plaintiffs,
18                                                            REQUEST FOR JUDICIAL NOTICE
                    v.                                        IN SUPPORT OF PLAINTIFFS’
19                                                            MOTION FOR PARTIAL SUMMARY
     DONALD J. TRUMP, President of the United                 JUDGMENT
20   States, in his official capacity; PATRICK M.
     SHANAHAN, Acting Secretary of Defense, in his            Date:
21   official capacity; KEVIN K. MCALEENAN,                   Judge: Honorable Haywood S. Gilliam, Jr.
     Acting Secretary of Homeland Security, in his            Dept: Oakland
22   official capacity; and STEVEN MNUCHIN,                   Date Filed: June 12, 2019
     Secretary of the Treasury, in his official capacity,     Trial Date: Not set
23
                    Defendants.
24

25

26

27

28

       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 2 of 142



 1   Additional counsel for Plaintiffs:

 2   SANJAY NARAYAN (SBN 183227)**
     GLORIA D. SMITH (SBN 200824)**
 3   SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
     2101 Webster Street, Suite 1300
 4   Oakland, CA 94612
     Tel: (415) 977-5772
 5   sanjay.narayan@sierraclub.org
     gloria.smith@sierraclub.org
 6   **Counsel for Plaintiff SIERRA CLUB

 7   MOLLIE M. LEE (SBN 251404)
     CHRISTINE P. SUN (SBN 218701)
 8   AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION OF NORTHERN CALIFORNIA, INC.
 9   39 Drumm Street
     San Francisco, CA 94111
10   Tel: (415) 621-2493
     Fax: (415) 255-8437
11   mlee@aclunc.org
     csun@aclunc.org
12
     DAVID DONATTI*
13   ANDRE I. SEGURA (SBN 247681)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
14    OF TEXAS
     P.O. Box 8306
15   Houston, TX 77288
     Tel: (713) 325-7011
16   Fax: (713) 942-8966
     ddonatti@aclutx.org
17   asegura@aclutx.org
     *Admitted pro hac vice
18

19

20

21

22

23

24

25

26

27

28
                                                 ii
       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 3 of 142



 1                                  REQUEST FOR JUDICIAL NOTICE

 2           Plaintiff Sierra Club and Plaintiff Southern Border Communities Coalition (together,

 3   “Plaintiffs”) hereby respectfully request, pursuant to Federal Rule of Evidence 201, that the Court

 4   take judicial notice of the following materials in support of Plaintiffs’ Motion for Partial Summary

 5   Judgment.

 6           1. Attached hereto as Exhibit 1 is a true and correct copy of an excerpt of the transcript of

 7   a speech President Trump delivered when he announced his candidacy for president on June 16,

 8   2015.

 9           2. Attached hereto as Exhibit 2 is a true and correct copy of an excerpt of the Office of

10   Management and Budget’s “Budget of the U.S. Government for Fiscal Year 2018: A New

11   Foundation for American Greatness” (2017), available on the official White House website at

12   https://www.whitehouse.gov/wp-content/uploads/2017/11/budget.pdf.

13           3. Attached hereto as Exhibit 3 is a true and correct copy of an excerpt of The WALL Act

14   of 2018, S. 3713, 115th Cong. (2018). No action was taken on the bill after referral to the Senate

15   Committee on Finance. As of April 4, 2019, the complete text of the bill is posted on the United

16   States Congress’s official website, at https://www.congress.gov/115/bills/s3713/BILLS-

17   115s3713is.pdf; and the history of the bill is posted on Congress’s official website, at

18   https://www.congress.gov/bill/115th-congress/senate-bill/3713/all-actions

19           4. Attached hereto as Exhibit 4 is a true and correct copy of the 50 Votes for the Wall Act,

20   H.R. 7073, 115th Cong. (2018). No action was taken on the bill after referral to the House

21   Subcommittee on Border and Maritime Security. As of April 4, 2019, the complete text of the bill is

22   posted on the United States Congress’s official website, at https://www.congress.gov/115/bills/

23   hr7073/BILLS-115hr7073ih.pdf; and the history of the bill is posted on Congress’s official website,

24   at https://www.congress.gov/bill/115th-congress/house-bill/7073/all-actions.

25           5. Attached hereto as Exhibit 5 is a true and correct copy of an excerpt of the Build the

26   Wall, Enforce the Law Act of 2018, H.R. 7059, 115th Cong. (2018). No action was taken on the bill

27   after referral to the House Subcommittee on Trade. As of April 4, 2019, the complete text of the bill

28   is posted on the United States Congress’s official website, at https://www.congress.gov/115/
                                                 1
       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 4 of 142



 1   bills/hr7059/BILLS-115hr7059ih.pdf; and the history of the bill is posted on Congress’s official

 2   website, at https://www.congress.gov/bill/115th-congress/house-bill/7059/all-actions.

 3          6. Attached hereto as Exhibit 6 is a true and correct copy of an excerpt of the Fund and

 4   Complete the Border Wall Act, H.R. 6657, 115th Cong. (2018). No action was taken on the bill

 5   after referral to the House Subcommittee on Immigration and Border Security. As of April 4, 2019,

 6   the complete text of the bill is posted on the United States Congress’s official website, at

 7   https://www.congress.gov/115/bills/hr6657/BILLS-115hr6657ih.pdf; and the history of the bill is

 8   posted on Congress’s official website, at https://www.congress.gov/bill/115th-congress/house-

 9   bill/6657/all-actions.

10          7. Attached hereto as Exhibit 7 is a true and correct copy of an excerpt of the American

11   Border Act, H.R. 6415, 115th Cong. (2018). No action was taken on the bill after referral to the

12   House Subcommittee on Immigration and Border Security. As of April 4, 2019, the complete text

13   of the bill is posted on the United States Congress’s official website, at https://www.congress.gov/

14   115/bills/hr6415/BILLS115hr6415ih.pdf; and the history of the bill is posted on Congress’s official

15   website, at https://www.congress.gov/bill/115th-congress/house-bill/6415/all-action.

16          8. Attached hereto as Exhibit 8 is a true and correct copy of an excerpt of the Border

17   Security and Immigration Reform Act of 2018, H.R. 6136, 115th Cong. (2018). On June 27, 2018,

18   this bill failed in the House of Representatives by a recorded vote of 121 – 301. As of April 4, 2019,

19   the complete text of the bill is posted on the United States Congress’s official website, at

20   https://www.congress.gov/115/bills/hr6136/BILLS-115hr6136ih.pdf; and the history of the bill is

21   posted on Congress’s official website, at https://www.congress.gov/bill/115th-congress/house-

22   bill/6136/all-actions.

23          9. Attached hereto as Exhibit 9 is a true and correct copy of an excerpt of the Securing

24   America’s Future Act of 2018, H.R. 4760, 115th Cong. (2018). On June 21, 2018, this bill failed in

25   the House of Representatives by a recorded vote of 193 – 231. As of April 4, 2019, the complete

26   text of the bill is posted on the United States Congress’s official website, at

27   https://www.congress.gov/115/bills/hr4760/BILLS115hr4760ih.pdf; and the history of the bill is

28
                                                  2
        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                      CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 5 of 142



 1   posted on Congress’s official website, at https://www.congress.gov/bill/115th-congress/house-

 2   bill/4760/all-actions.

 3          10. Attached hereto as Exhibit 10 is a true and correct copy of an excerpt from the Fiscal

 4   Year 2019 White House Budget Request, dated February 2018, available on the official White

 5   House website at https://www.whitehouse.gov/wp-content/uploads/2018/02/budget-fy2019.pdf.

 6          11. Attached hereto as Exhibit 11 is a true and correct of a declaration signed by Paul

 7   Arcangeli, Staff Director of the House Armed Services Committee, and filed as ECF No. 44-1 in

 8   House v. Mnuchin, et al., Case No. 19-cv-969 (D.D.C. May 15, 2019).

 9          12. Attached hereto as Exhibit 12 is a true and correct copy of an excerpted transcript of a

10   May 23, 2019 hearing in House v. Mnuchin, Case No. 19-cv-969 (D.D.C.).

11          13. Attached hereto as Exhibit 13 is a true and correct copy of a Letter from Acting Director

12   of the Office of Budget and Management Russell T. Vought to the Honorable Richard Shelby,

13   Chairman of the Senate Committee on Appropriations, dated January 6, 2019, and available on the

14   White House official website at https://www.whitehouse.gov/wp-content/uploads/2019/01/Final-

15   Shelby-1-6-19.pdf.

16          14. Attached hereto as Exhibit 14 is a true and correct copy of a tweet from President

17   Donald J. Trump, dated February 9, 2019, 2:02 PM, available on President Trump’s official Twitter

18   account, @realDonaldTrump, https://twitter.com/realDonaldTrump/status/1094355899194454017.

19          15. Video recording of a February 10, 2019 interview of Mick Mulvaney, Acting White

20   House Chief of Staff, on Fox News, available at https://www.youtube.com/watch?v=l_Z0xx_zS0M.

21          16. Attached hereto as Exhibit 15 is a true and correct copy of a transcript of “Remarks by

22   President Trump in Cabinet Meeting,” dated February 12, 2019, and available on the White House

23   official website at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-

24   cabinet-meeting-13/.

25          17. Attached hereto as Exhibit 16 is a true and correct copy of the “Presidential

26   Proclamation on Declaring a National Emergency Concerning the Southern Border of the United

27   States,” dated February 15, 2019, and available on the White House official website at

28
                                                  3
        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                      CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 6 of 142



 1   https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-national-

 2   emergency-concerning-southern-border-united-states/.

 3          18. Attached hereto as Exhibit 17 is a true and correct copy of the “Fact Sheet” entitled

 4   “President Donald J. Trump’s Border Security Victory,” dated February 15, 2019, and available on

 5   the White House official website at https://www.whitehouse.gov/briefings-statements/president-

 6   donald-j-trumps-border-security-victory/.

 7          19. Video recording of testimony by Kirstjen Nielsen, Secretary of Homeland Security,

 8   before the House Homeland Security Committee, on March 6, 2019, available at https://www.c-

 9   span.org/video/?458250-1/immigration-border-security.

10          20. Attached hereto as Exhibit 18 is a true and correct copy of an excerpt from the transcript

11   of testimony by Acting Defense Secretary Patrick Shanahan and Joint Chiefs of Staff Chair General

12   Joseph Dunford, before the Senate Armed Services Committee, dated March 14, 2019, available on

13   the Senate Armed Services Committee’s official website, https://www.armed-services.senate.gov

14   /imo/media/doc/19-25-03-14-19.pdf.

15          21. Attached hereto as Exhibit 19 is a true and correct copy of the transcript of a March 26,

16   2019 hearing of the House Armed Services Committee on “Fiscal 2020 Defense Authorization.”

17   The transcript was filed as ECF No. 89-12 by Defendants in State of California v. Trump, Case No.

18   4:19-cv-872-HSG (N.D. Cal. April 25, 2019).

19          22. Attached hereto as Exhibit 20 is a true and correct copy of a March 26, 2019 letter from

20   House Armed Services Committee Chairman Adam Smith to Department of Defense Under

21   Secretary David L. Norquist. As of June 12, 2019, this letter is available on the House Armed

22   Service Committee’s official website at https://armedservices.house.gov/_cache/files/5/7/57ea01fb-

23   9872-4a49-b878-9b844ca0b030/B5C69226DA76BB0F77AC9E06052FA8AC.fy-19-01-ra.pdf.

24          23. Attached hereto as Exhibit 21 is a true and correct copy of a March 26, 2019 letter from

25   Peter J. Visclosky, Chairman of the House Appropriations Committee’s Defense Subcommittee, to

26   Department of Defense Under Secretary David L. Norquist. As of June 12, 2019, this letter is

27   available on the House Appropriations Committee’s official website at

28
                                                 4
       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 7 of 142



 1   https://appropriations.house.gov/sites/democrats.appropriations.house.gov/files/Visclosky%20Lette

 2   r%20Denying%20Reprogramming.pdf.

 3          24. Attached hereto as Exhibit 22 is a true and correct copy of “International Border

 4   Vehicle Barrier,” a government bulletin posted on May 13, 2018, to the National Park Service’s

 5   official website at https://www.nps.gov/orpi/planyourvisit/barrier.htm.

 6          25. Attached hereto as Exhibit 23 is a true and correct copy of the Drug Enforcement

 7   Authority’s “2018 National Drug Assessment,” dated October 2018 and available at

 8   https://www.dea.gov/sites/default/files/2018-11/DIR-032-18%202018%20NDTA%20final%

 9   20low%20resolution.pdf.

10          26. Attached hereto as Exhibit 24 is a true and correct copy of an excerpt from the Fiscal

11   Year 2020 White House Budget Request, dated March 11, 2019, available on the official White

12   House website at https://www.whitehouse.gov/wp-content/uploads/2019/03/budget-fy2020.pdf.

13          27. Attached hereto as Exhibit 25 is a true and correct copy of an excerpt from the

14   Department of Defense Fiscal Year 2020 budget request, dated March 12, 2019, available on the

15   official Department of Defense website at https://comptroller.defense.gov/Portals/45/Documents/

16   defbudget/fy2020/fy2020_Budget_Request_Overview_Book.pdf.

17          28. Attached hereto as Exhibit 26 is a true and correct copy of the “Presidential

18   Proclamation on Declaring a National Emergency Concerning the Southern Border of the United

19   States,” dated February 15, 2019, and available on the White House official website at

20   https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-

21   humanitarian-crisis-southern-border/.

22                                                    ***

23          All of the above materials are judicially noticeable because the statements they contain “can

24   be accurately and readily determined from sources whose accuracy cannot reasonably be

25   questioned.” Fed. R. Evid. 201(b)(2); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)

26   (a court may take judicial notice of “matters of public record” not subject to reasonable dispute).

27   The Court “must take judicial notice if a party requests it and the court is supplied with the

28   necessary information.” Fed. R. Evid. 201(c)(2).
                                                 5
       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 8 of 142



 1          Exhibits 1, 13-15, 18-21, 26, and the video recording referenced in ¶ 19 are judicially

 2   noticeable because government memoranda, bulletins, reports, letters, and statements of public

 3   record are appropriate for judicial notice. See Brown v. Valoff, 422 F.3d 926, 933 n.9 (9th Cir.

 4   2005) (judicially noticing an administrative bulletin); Mack v. S. Bay Beer Distribs., Inc., 798 F.2d

 5   1279, 1282 (9th Cir. 1986) (court may take judicial notice of records and reports of state

 6   administrative bodies), overruled on other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino,

 7   501 U.S. 104, 111 (1991); Interstate Nat. Gas. Co. v. S. Cal. Gas. Co., 209 F.2d 380, 385 (9th Cir.

 8   1953) (judicially noticing government agency records and reports); Cnty. of Santa Clara v. Trump,

 9   250 F. Supp. 3d 497, 520 nn.5, 8, 11 (N.D. Cal. 2017) (taking judicial notice of government

10   memoranda and letters). Furthermore, the President’s tweets, which the White House has confirmed

11   are “‘considered official statements by the President of the United States,’” are judicially

12   noticeable. See Hawaii v. Trump, 859 F.3d 741, 773 n.14 (9th Cir. 2017) (taking judicial notice of

13   President Trump’s tweets concerning the “travel ban” executive order), cert. granted sub nom.

14   Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080 (2017), and vacated on other

15   grounds, 138 S. Ct. 377 (2017).

16          Exhibits 11 and 12 are judicially noticeable because they are court records from a

17   proceeding that addresses issues relevant to this litigation. U.S. ex rel. Robinson Rancheria Citizens

18   Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (holding that a court “may take notice of

19   proceedings in other courts, both within and without the federal judicial system, if those

20   proceedings have a direct relation to matters at issue”).

21          Exhibits 2, 10, 16, 17, 22-25 are judicially noticeable because they are posted to official

22   government websites. See Daniels–Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010)

23   (judicially noticing information contained on a government website); Paralyzed Veterans of

24   America v. McPherson, No. C 06–4670 SBA, 2008 WL 4183981, at *5 (N.D. Cal. Sept. 9, 2008)

25   (finding that courts commonly take judicial notice of information and documents on government

26   websites, citing cases from various jurisdictions).

27          Exhibits 3-9 are judicially noticeable because they are either bills considered by Congress

28   or transcripts of congressional testimony. In general, “[l]egislative history is properly a subject of
                                                  6
        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                      CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 9 of 142



 1   judicial notice.” Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012). This is also true of

 2   testimony given at congressional hearings. See Adarand Constructors, Inc. v. Slater, 228 F.3d 1147,

 3   1168 n.12 (10th Cir. 2000) (taking “judicial notice of the content of hearings and testimony before

 4   [] congressional committees and subcommittees”).

 5
     Dated: June 12, 2019                                 Respectfully submitted,
 6
                                                          /s/ Noor Zafar____________
 7
                                                          Dror Ladin*
 8                                                        Noor Zafar*
                                                          Hina Shamsi*
 9                                                        Omar C. Jadwat*
                                                          American Civil Liberties Union Foundation
10                                                        125 Broad Street, 18th Floor
                                                          New York, NY 10004
11                                                        Tel: (212) 549-2660
                                                          Fax: (212) 549-2564
12                                                        nzafar@aclu.org
                                                          dladin@aclu.org
13                                                        hshamsi@aclu.org
                                                          ojadwat@aclu.org
14
                                                          Cecillia D. Wang (SBN 187782)
15                                                        American Civil Liberties Union Foundation
                                                          39 Drumm Street
16                                                        San Francisco, CA 94111
                                                          Tel: (415) 343-0770
17                                                        Fax: (415) 395-0950
                                                          cwang@aclu.org
18
                                                          Sanjay Narayan (SBN 183227)**
19                                                        Gloria D. Smith (SBN 200824)**
                                                          Sierra Club Environmental Law Program
20                                                        2101 Webster Street, Suite 1300
                                                          Oakland, CA 94612
21                                                        Tel: (415) 977-5772
                                                          sanjay.narayan@sierraclub.org
22                                                        gloria.smith@sierraclub.org
23                                                        Mollie M. Lee (SBN 251404)
24                                                        Christine P. Sun (SBN 218701)
                                                          American Civil Liberties Union Foundation of
25                                                           Northern California, Inc.
                                                          39 Drumm Street
26                                                        San Francisco, CA 94111
                                                          Tel: (415) 621-2493
27                                                        Fax: (415) 255-8437
                                                          mlee@aclunc.org
28                                                        csun@aclunc.org
                                                 7
       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 10 of 142


                                              David Donatti*
 1                                            Andre I. Segura (SBN 247681)_
                                              American Civil Liberties Union Foundation
 2                                               of Texas
                                              P.O. Box 8306
 3                                            Houston, TX 77288
                                              Tel: (713) 325-7011
 4                                            Fax: (713) 942-8966
                                              ddonatti@aclutx.org
 5                                            asegura@aclutx.org
 6
                                              Counsel for Plaintiffs
 7
                                              *Admitted pro hac vice
 8                                            **Counsel for Plaintiff Sierra Club
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               8
     PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                   CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 11 of 142




           Exhibit 1
6/13/2019         Case 4:19-cv-00892-HSGDonald Trump's Presidential
                                           Document       168-2 Announcement Speech | Time
                                                                    Filed 06/12/19      Page 12 of 142




    Here's Donald Trump's Presidential Announcement Speech


                                                     BY TIME STAFF JUNE 16, 2015



       Wow. Whoa. That is some group of people. Thousands.


       So nice, thank you very much. That’s really nice. Thank you. It’s great to be at
       Trump Tower. It’s great to be in a wonderful city, New York. And it’s an honor
       to have everybody here. This is beyond anybody’s expectations. There’s been no
       crowd like this.


       And, I can tell, some of the candidates, they went in. They didn’t know the air-
       conditioner didn’t work. They sweated like dogs.


       They didn’t know the room was too big, because they didn’t have anybody
       there. How are they going to beat ISIS? I don’t think it’s gonna happen.


       Our country is in serious trouble. We don’t have victories anymore. We used to
       have victories, but we don’t have them. When was the last time anybody saw us
       beating, let’s say, China in a trade deal? They kill us. I beat China all the time.
       All the time.


       When did we beat Japan at anything? They send their cars over by the millions,
       and what do we do? When was the last time you saw a Chevrolet in Tokyo? It
       doesn’t exist, folks. They beat us all the time.


       When do we beat Mexico at the border? They’re laughing at us, at our stupidity.
       And now they are beating us economically. They are not our friend, believe me.
       But they’re killing us economically.


       The U.S. has become a dumping ground for everybody else’s problems.

https://time.com/3923128/donald-trump-announcement-speech/                                               1/21
6/13/2019         Case 4:19-cv-00892-HSGDonald Trump's Presidential
                                           Document       168-2 Announcement Speech | Time
                                                                    Filed 06/12/19      Page 13 of 142
       I’m not doing that to brag, because you know what? I don’t have to brag. I don’t
       have to, believe it or not.


       I’m doing that to say that that’s the kind of thinking our country needs. We
       need that thinking. We have the opposite thinking.


       We have losers. We have losers. We have people that don’t have it. We have
       people that are morally corrupt. We have people that are selling this country
       down the drain.


       So I put together this statement, and the only reason I’m telling you about it
       today is because we really do have to get going, because if we have another
       three or four years— you know, we’re at $8 trillion now. We’re soon going to be
       at $20 trillion.


       According to the economists— who I’m not big believers in, but, nevertheless,
       this is what they’re saying— that $24 trillion— we’re very close— that’s the
       point of no return. $24 trillion. We will be there soon. That’s when we become
       Greece. That’s when we become a country that’s unsalvageable. And we’re
       gonna be there very soon. We’re gonna be there very soon.


       So, just to sum up, I would do various things very quickly. I would repeal and
       replace the big lie, Obamacare.


       I would build a great wall, and nobody builds walls better than me, believe me,
       and I’ll build them very inexpensively, I will build a great, great wall on our
       southern border. And I will have Mexico pay for that wall.


       Mark my words.


       Nobody would be tougher on ISIS than Donald Trump. Nobody.


       I will find — within our military, I will find the General Patton or I will find
       General MacArthur, I will find the right guy. I will find the guy that’s going to

https://time.com/3923128/donald-trump-announcement-speech/                                               18/21
6/13/2019           Case 4:19-cv-00892-HSGDonald Trump's Presidential
                                             Document       168-2 Announcement Speech | Time
                                                                      Filed 06/12/19      Page 14 of 142
       save it by making the United States, by making us rich again, by taking back all
       of the money that’s being lost.


       Renegotiate our foreign trade deals.


       Reduce our $18 trillion in debt, because, believe me, we’re in a bubble. We have
       artificially low interest rates. We have a stock market that, frankly, has been
       good to me, but I still hate to see what’s happening. We have a stock market
       that is so bloated.


       Be careful of a bubble because what you’ve seen in the past might be small
       potatoes compared to what happens. So be very, very careful.


       And strengthen our military and take care of our vets. So, so important.


       Sadly, the American dream is dead.


       But if I get elected president I will bring it back bigger and better and stronger
       than ever before, and we will make America great again.


       Thank you. Thank you very much.


       Read next: How Donald Trump Stole Jeb Bush’s Moment


       Listen to the most important stories of the day.


       Contact us at editors@time.com.



                      TIME Ideas hosts the world's leading voices, providing commentary on events in news, society, and
            IDEAS     culture. We welcome outside contributions. Opinions expressed do not necessarily re ect the views of
                      TIME editors.




https://time.com/3923128/donald-trump-announcement-speech/                                                                   21/21
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 15 of 142




           Exhibit 2
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 16 of 142




 BUDGET OF THE U. S. GOVERNMENT
A New Foundation For
 American Greatness
                      Fiscal Year 2018




     Office of Management and Budget
          Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 17 of 142
18                                            A New Foundation for American Greatness


   Increase Border Security and Invest-                 to confront terrorism, reduce violent crime,
ments in Public Safety. The President’s                 tackle the Nation’s opioid epidemic, and com-
Budget includes $44.1 billion for the Department        bat illegal immigration. Additional spending
of Homeland Security (DHS) and $27.7 billion            is provided for DOJ to enhance public safety
for the Department of Justice (DOJ) for law             and law enforcement including $214 million
enforcement, public safety and immigration en-          above current levels for immigration enforce-
forcement programs and activities.                      ment—allowing DOJ to hire 75 additional
                                                        immigration judge teams, bringing the total
        Increase Border Security Infrastructure         number of funded immigration judge teams
     and Technology. The President’s Budget             to 449. In addition, $84 million more is pro-
     secures the borders of the United States by        vided for increases in the Federal detainee
     investing $2.6 billion in high-priority tactical   population. Increases of $188 million are
     infrastructure and border security technol-        included to address violent and gun-relat-
     ogy, including funding to plan, design, and        ed crime in communities across the Nation
     construct a physical wall along the south-         and to target transnational criminal organi-
     ern border as directed by the President’s          zations and drug traffickers. As part of this
     January 25, 2017 EO. This investment would         increase, $103 million is added to maintain
     strengthen border security, helping stem the       and expand capacity to fight against opioids
     flow of people, drugs, and other illicit materi-   and other illicit drugs. Further, DOJ will take
     al illegally crossing the border.                  steps to mitigate the risk that sanctuary ju-
                                                        risdictions pose to public safety.
        Increase DHS Personnel. The Budget
     also advances the President’s plan to                 Invest in Cybersecurity. The internet
     strengthen border security and immigration         has transformed and modernized our society
     enforcement with more than $300 million            and enabled astonishing business growth.
     to recruit, hire, and train 500 new Border         It has fostered education, fueled innova-
     Patrol Agents and 1,000 new Immigration            tion, and strengthened our military. That
     and Customs Enforcement law enforcement            transformation—and the opportunities it
     personnel in 2018, plus associated support         has created—has been exploited by our en-
     staff. These new personnel would improve           emies and adversaries. Bad actors must not
     the integrity of the immigration system by         be allowed to use the internet to perpetrate
     adding capacity to interdict those aliens at-      crimes and threaten our security. These
     tempting to cross the border illegally, as well    crimes affect our largest companies, impact
     as to identify and remove those already in         millions of people at a time, damage our
     the United States who entered illegally.           small businesses, and affect our national se-
                                                        curity. The Budget supports the President’s
        Enforce the Nation’s Laws. The Budget           focus on cybersecurity to ensure strong pro-
     enhances enforcement of immigration laws           grams and technology to defend the Federal
     by proposing an additional $1.5 billion above      networks that serve the American people,
     the 2017 annualized CR level for expanded          and continues efforts to share information,
     detention, transportation, and removal of il-      standards, and best practices with critical
     legal immigrants. These funds would ensure         infrastructure and American businesses to
     that DHS has sufficient detention capacity         keep them secure. The Budget also includes
     to hold prioritized aliens, including violent      an increase in law enforcement and cyberse-
     criminals and other dangerous individuals,         curity personnel across DHS, DOD, and the
     as they are processed for removal.                 Federal Bureau of Investigation to execute
                                                        these efforts and counter cybercrime. In ad-
       Invest in Law Enforcement.           The         dition, the Budget includes an increase in
     Budget provides critical resources for DOJ         resources for the National Cybersecurity and
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 18 of 142




      Executive Office of the President
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 19 of 142




           Exhibit 3
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page64
                                                                                                                     20of
                                                                                                                        of322
                                                                                                                           142



                                                                                                                                                                           II



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                            S. 3713
                                                                     To appropriate $25,000,000,000 for the construction of a border wall between
                                                                                the United States and Mexico, and for other purposes.




                                                                                 IN THE SENATE OF THE UNITED STATES
                                                                                                  DECEMBER 5, 2018
                                                                     Mr. INHOFE (for himself, Mr. ROUNDS, Mr. KENNEDY, and Mr. CRUZ) intro-
                                                                         duced the following bill; which was read twice and referred to the Com-
                                                                         mittee on Finance




                                                                                                               A BILL
                                                                     To appropriate $25,000,000,000 for the construction of a
                                                                        border wall between the United States and Mexico, and
                                                                        for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4              This Act may be cited as the ‘‘WALL Act of 2018’’.
                                                                       5     SEC. 2. MANDATORY SPENDING FOR BORDER WALL.

                                                                       6              (a)         IN         GENERAL.—There                            is        appropriated
                                                                       7 $25,000,000,000 for the purpose of constructing a phys-
pbinns on DSK79D2C42PROD with BILLS




                                                                       8 ical barrier along the southern border of the United
                                                                       9 States.


                                      VerDate Sep 11 2014   01:53 Dec 07, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\S3713.IS   S3713
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 21 of 142




           Exhibit 4
                                                              Case
                                                              Case4:19-cv-00892-HSG
                                                                   4:19-cv-00872-HSG Document
                                                                                     Document168-2
                                                                                              57-7 Filed
                                                                                                   Filed04/04/19
                                                                                                         06/12/19 Page
                                                                                                                  Page66
                                                                                                                       22of
                                                                                                                          of322
                                                                                                                             142



                                                                                                                                                                          I



                                                                       115TH CONGRESS
                                                                          2D SESSION
                                                                                                             H. R. 7073
                                                                         To provide for reconciliation pursuant to title II of the concurrent resolution
                                                                                              on the budget for fiscal year 2019.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                   OCTOBER 19, 2018
                                                                       Mr. BYRNE (for himself, Mr. CRAMER, Mr. ROGERS of Alabama, Mr. BROOKS
                                                                           of Alabama, Mr. BURGESS, Mr. FRANCIS ROONEY of Florida, Mr. BABIN,
                                                                           Mr. BANKS of Indiana, Mr. GOSAR, Mr. GAETZ, Mr. NORMAN, Mr.
                                                                           BIGGS, Mr. POSEY, Mr. MOONEY of West Virginia, Mr. DESJARLAIS, and
                                                                           Mr. SMITH of Texas) introduced the following bill; which was referred to
                                                                           the Committee on Homeland Security




                                                                                                                 A BILL
                                                                              To provide for reconciliation pursuant to title II of the
                                                                             concurrent resolution on the budget for fiscal year 2019.

                                                                         1               Be it enacted by the Senate and House of Representa-
                                                                         2 tives of the United States of America in Congress assembled,
                                                                         3     SECTION 1. SHORT TITLE.

                                                                         4               This Act may be cited as the ‘‘50 Votes for the Wall
                                                                         5 Act’’.
                                                                         6     SEC. 2. BORDER WALL AND SECURITY TRUST FUND.
pamtmann on DSKBFK8HB2PROD with BILLS




                                                                         7               (a) ESTABLISHMENT                         OF         FUND.—There is estab-
                                                                         8 lished a fund, to be known as the ‘‘Border Wall and Secu-



                                        VerDate Sep 11 2014   20:20 Oct 19, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H7073.IH   H7073
                                                              Case
                                                              Case4:19-cv-00892-HSG
                                                                   4:19-cv-00872-HSG Document
                                                                                     Document168-2
                                                                                              57-7 Filed
                                                                                                   Filed04/04/19
                                                                                                         06/12/19 Page
                                                                                                                  Page67
                                                                                                                       23of
                                                                                                                          of322
                                                                                                                             142


                                                                                                                                  2
                                                                         1 rity Trust Fund’’, consisting of such amounts as may be
                                                                         2 appropriated pursuant to subsection (b) to construct a
                                                                         3 wall (including physical barriers and associated detection
                                                                         4 technology, roads, and lighting) along the international
                                                                         5 border between the United States and Mexico by January
                                                                         6 19, 2021.
                                                                         7               (b) APPROPRIATION                    OF      AMOUNTS.—There
                                                                                                                                              —There is hereby
                                                                         8 appropriated to the Border Wall and Security Trust Fund
                                                                         9 established under subsection (a), out of any money in the
                                                                       10 Treasury not otherwise appropriated, such sums as the
                                                                       11 Secretary of Homeland Security may request of the Sec-
                                                                       12 retary of Treasury on or after October 1, 2018, up to a
                                                                       13 total of $25,000,000,000, to remain available until ex-
                                                                       14 pended to carry out the purpose described in subsection
                                                                       15 (a).
                                                                       16                (c) SUNSET.—The authority provided by this Act
                                                                       17 shall terminate on September 30, 2028, and the unobli-
                                                                       18 gated balance of any amounts in the Border Wall and Se-
                                                                       19 curity Trust Fund on such date shall be returned to the
                                                                       20 general fund of the Treasury.
                                                                                                                                  Æ
pamtmann on DSKBFK8HB2PROD with BILLS




                                                                                    •HR 7073 IH

                                        VerDate Sep 11 2014   20:20 Oct 19, 2018   Jkt 089200   PO 00000   Frm 00002   Fmt 6652   Sfmt 6301   E:\BILLS\H7073.IH   H7073
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 24 of 142




           Exhibit 5
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page69
                                                                                                                     25of
                                                                                                                        of322
                                                                                                                           142



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                           H. R. 7059
                                                                        To fund construction of the southern border wall and to ensure compliance
                                                                                             with Federal immigration law.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                  OCTOBER 12, 2018
                                                                     Mr. MCCARTHY introduced the following bill; which was referred to the Com-
                                                                         mittee on the Judiciary, and in addition to the Committees on Homeland
                                                                         Security, Ways and Means, Armed Services, and the Budget, for a period
                                                                         to be subsequently determined by the Speaker, in each case for consider-
                                                                         ation of such provisions as fall within the jurisdiction of the committee
                                                                         concerned




                                                                                                               A BILL
                                                                           To fund construction of the southern border wall and to
                                                                              ensure compliance with Federal immigration law.

                                                                       1               Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4               This Act may be cited as the ‘‘Build the Wall, En-
                                                                       5 force the Law Act of 2018’’.
                                                                       6     SEC. 2. FINDINGS.

                                                                       7               Congress finds the following:
dlhill on DSK3GLQ082PROD with BILLS




                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page70
                                                                                                                     26of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                            41
                                                                       1                                         212(a)(2)(J) or section 237(a)(2)(G)
                                                                       2                                         shall be eligible for any immigration
                                                                       3                                         benefit under this subparagraph;’’.
                                                                       4               (i)      PAROLE.—An                      alien        described             in   section
                                                                       5 212(a)(2)(J) of the Immigration and Nationality Act, as
                                                                       6 added by subsection (b), shall not be eligible for parole
                                                                       7 under section 212(d)(5)(A) of such Act unless—
                                                                       8                        (1) the alien is assisting or has assisted the
                                                                       9               United States Government in a law enforcement
                                                                     10                matter, including a criminal investigation; and
                                                                     11                         (2) the alien’s presence in the United States is
                                                                     12                required by the Government with respect to such as-
                                                                     13                sistance.
                                                                     14                (j) EFFECTIVE DATE.—The amendments made by
                                                                     15 this section shall take effect on the date of the enactment
                                                                     16 of this Act and shall apply to acts that occur before, on,
                                                                     17 or after the date of the enactment of this Act.
                                                                     18      SEC. 9. BORDER SECURITY FUNDING.

                                                                     19                (a) FUNDING.—In addition to amounts otherwise
                                                                     20 made available by this Act or any other provision of law,
                                                                     21 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     22 Border Protection—Procurement, Construction, and Im-
                                                                     23 provements’’ account, out of any amounts in the Treasury
                                                                     24 not otherwise appropriated, $23,400,000,000, to be avail-
dlhill on DSK3GLQ082PROD with BILLS




                                                                     25 able as described in subsections (b) and (c), of which—


                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00041   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page71
                                                                                                                     27of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                            42
                                                                       1                        (1) $16,625,000,000 shall be for a border wall
                                                                       2               system along the southern border of the United
                                                                       3               States, including physical barriers and associated de-
                                                                       4               tection technology, roads, and lighting; and
                                                                       5                        (2) $6,775,000,000 shall be for infrastructure,
                                                                       6               assets, operations, and technology to enhance border
                                                                       7               security along the southern border of the United
                                                                       8               States, including—
                                                                       9                                 (A) border security technology, including
                                                                     10                         surveillance technology, at and between ports of
                                                                     11                         entry;
                                                                     12                                  (B) new roads and improvements to exist-
                                                                     13                         ing roads;
                                                                     14                                  (C) U.S. Border Patrol facilities and ports
                                                                     15                         of entry;
                                                                     16                                  (D) aircraft, aircraft-based sensors and as-
                                                                     17                         sociated technology, vessels, spare parts, and
                                                                     18                         equipment to maintain such assets;
                                                                     19                                  (E) a biometric entry and exit system; and
                                                                     20                                  (F) family residential centers.
                                                                     21                (b) AVAILABILITY                         OF     BORDER WALL SYSTEM
                                                                     22 FUNDS.—
                                                                     23                         (1) IN       GENERAL.—Of                    the amount appropriated
                                                                     24                in subsection (a)(1)—
dlhill on DSK3GLQ082PROD with BILLS




                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00042   Fmt 6652   Sfmt 6201   E:\BILLS\H7059.IH   H7059
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page72
                                                                                                                     28of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                            46
                                                                       1 House of Representatives regarding activities under and
                                                                       2 progress made in carrying out this section.
                                                                       3               (g) RULES           OF    CONSTRUCTION.—Nothing in this sec-
                                                                       4 tion may be construed to limit the availability of funds
                                                                       5 made available by any other provision of law for carrying
                                                                       6 out the requirements of this Act or the amendments made
                                                                       7 by this Act. Any reference in this section to an appropria-
                                                                       8 tion account shall be construed to include any successor
                                                                       9 accounts.
                                                                     10                (h) DISCRETIONARY AMOUNTS.—Notwithstanding
                                                                     11 any other provision of law, the amounts appropriated
                                                                     12 under subsection (a) are discretionary appropriations (as
                                                                     13 that term is defined in section 250(c)(7) of the Balanced
                                                                     14 Budget and Emergency Deficit Control Act of 1985 (2
                                                                     15 U.S.C. 900(c)(7)).
                                                                     16      SEC. 10. EXCLUSION FROM PAYGO SCORECARDS.

                                                                     17                The budgetary effects of this Act shall not be entered
                                                                     18 on either PAYGO scorecard maintained pursuant to sec-
                                                                     19 tion 4(d) of the Statutory Pay-As-You-Go Act of 2010.
                                                                                                                                Æ
dlhill on DSK3GLQ082PROD with BILLS




                                                                                  •HR 7059 IH

                                      VerDate Sep 11 2014   04:16 Oct 17, 2018   Jkt 089200   PO 00000   Frm 00046   Fmt 6652   Sfmt 6301   E:\BILLS\H7059.IH   H7059
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 29 of 142




           Exhibit 6
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page74
                                                                                                                     30of
                                                                                                                        of322
                                                                                                                           142



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                          H. R. 6657
                                                                     To establish a separate account in the Treasury to hold deposits to be
                                                                         used to secure the southern border of the United States, and for other
                                                                         purposes.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                   AUGUST 7, 2018
                                                                     Mr. BIGGS (for himself, Mr. GOSAR, Mr. BROOKS of Alabama, Mr. GAETZ,
                                                                         Mr. DESJARLAIS, and Mr. NORMAN) introduced the following bill; which
                                                                         was referred to the Committee on Homeland Security, and in addition to
                                                                         the Committees on Ways and Means, the Judiciary, Foreign Affairs, Fi-
                                                                         nancial Services, Education and the Workforce, and Appropriations, for
                                                                         a period to be subsequently determined by the Speaker, in each case for
                                                                         consideration of such provisions as fall within the jurisdiction of the com-
                                                                         mittee concerned




                                                                                                               A BILL
                                                                     To establish a separate account in the Treasury to hold
                                                                        deposits to be used to secure the southern border of
                                                                        the United States, and for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE.

                                                                       4              This Act may be cited as the ‘‘Fund and Complete
amozie on DSK3GDR082PROD with BILLS




                                                                       5 the Border Wall Act’’.




                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page75
                                                                                                                     31of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                                2
                                                                       1     SEC. 2. BORDER WALL TRUST FUND.

                                                                       2              (a) ESTABLISHMENT                         OF   FUND.—At the end of sub-
                                                                       3 chapter III of chapter 33 of title 31, United States Code,
                                                                       4 insert the following:
                                                                       5 ‘‘§ 3344. Secure the Southern Border Fund.
                                                                       6              ‘‘(a) IN GENERAL.—Not later than 60 days after the
                                                                       7 date of enactment of this section, the Secretary of the
                                                                       8 Treasury shall establish an account in the Treasury of the
                                                                       9 United States, to be known as the ‘Secure the Southern
                                                                     10 Border Fund’, into which funds shall be deposited in ac-
                                                                     11 cordance with the Fund and Complete the Border Wall
                                                                     12 Act and the amendments made by that Act.
                                                                     13               ‘‘(b) APPROPRIATION.—Funds deposited in the Se-
                                                                     14 cure the Southern Border Fund shall be available until
                                                                     15 expended. Such funds are authorized to be appropriated,
                                                                     16 and are appropriated, to the Secretary of Homeland Secu-
                                                                     17 rity only—
                                                                     18                        ‘‘(1) to plan, design, construct, or maintain a
                                                                     19               barrier along the international border between the
                                                                     20               United States and Mexico; and
                                                                     21                        ‘‘(2) to purchase and maintain necessary vehi-
                                                                     22               cles and equipment for U.S. Border Patrol agents.
                                                                     23               ‘‘(c) LIMITATION.—Not more than 5 percent of the
                                                                     24 funds deposited in the Secure the Southern Border Fund
amozie on DSK3GDR082PROD with BILLS




                                                                     25 may be used for the purpose described in subsection
                                                                     26 (b)(2).’’.
                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00002   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page76
                                                                                                                     32of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                                7
                                                                       1 essing U.S. Customs and Border Protection Form I–94
                                                                       2 shall be allocated as follows:
                                                                       3                       (1) $6 shall be deposited in the Land Border
                                                                       4              Inspection Fee Account and used in accordance with
                                                                       5              such section 286(q).
                                                                       6                       (2) To the extent provided in advance in appro-
                                                                       7              priations Acts, $10 shall be used for salaries for
                                                                       8              U.S. Border Patrol agents.
                                                                       9                       (3) $9 shall be deposited in the Secure the
                                                                     10               Southern Border Fund established by the amend-
                                                                     11               ment made by section 2 of this Act.
                                                                     12      SEC. 6. CONSTRUCTION OF BORDER WALL.

                                                                     13               (a) IMPROVEMENT                    OF         BARRIERS         AT    BORDER.—Sec-
                                                                     14 tion 102 of the Illegal Immigration Reform and Immi-
                                                                     15 grant Responsibility Act of 1996 (Division C of Public
                                                                     16 Law 104–208; 8 U.S.C. 1103 note) is amended—
                                                                     17                        (1) by amending subsection (a) to read as fol-
                                                                     18               lows:
                                                                     19               ‘‘(a) IN GENERAL.—Not later than December 31,
                                                                     20 2019, the Secretary of Homeland Security shall take such
                                                                     21 actions as may be necessary (including the removal of ob-
                                                                     22 stacles to detection of illegal entrants) to design, test, con-
                                                                     23 struct, and install physical barriers, roads, and technology
                                                                     24 along the international land border between the United
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00007   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page77
                                                                                                                     33of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                                8
                                                                       1 States and Mexico to prevent illegal crossings in all
                                                                       2 areas.
                                                                         aareas.’’;
                                                                       3                       (2) in subsection (b)—
                                                                       4                                 (A) in paragraph (1)—
                                                                       5                                        (i) in the paragraph heading, by strik-
                                                                       6                                 ing ‘‘ADDITIONAL                   FENCING’’           and inserting
                                                                       7                                 ‘‘FENCING’’;
                                                                       8                                        (ii) by striking subparagraph (A) and
                                                                       9                                 inserting the following:
                                                                     10                                  ‘‘(A) PHYSICAL                     BARRIERS.—In                carrying
                                                                     11                        out subsection (a), the Secretary of Homeland
                                                                     12                        Security shall construct physical barriers, in-
                                                                     13                        cluding secondary barriers in locations where
                                                                     14                        there is already a fence, along the international
                                                                     15                        land border between the United States and
                                                                     16                        Mexico that will prevent illegal entry and will
                                                                     17                        assist in gaining operational control of the bor-
                                                                     18                        der (as defined in section 2(b) of the Secure
                                                                     19                        Fence Act of 2006 (8 U.S.C. 1701 note; Public
                                                                     20                        Law 109–367)).
                                                                                                   109–367)).’’;
                                                                     21                                         (iii) by striking subparagraph (B) and
                                                                     22                                  redesignating subparagraphs (C) and (D)
                                                                     23                                  as subparagraphs (B) and (C), respec-
                                                                     24                                  tively;
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00008   Fmt 6652   Sfmt 6201   E:\BILLS\H6657.IH   H6657
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page78
                                                                                                                     34of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                            14
                                                                       1 the remainder of this Act, or an amendment made by this
                                                                       2 Act, or the application of such provision to other persons
                                                                       3 or circumstances, shall not be affected.
                                                                                                                                Æ
amozie on DSK3GDR082PROD with BILLS




                                                                                 •HR 6657 IH

                                      VerDate Sep 11 2014   22:30 Aug 14, 2018   Jkt 079200   PO 00000   Frm 00014   Fmt 6652   Sfmt 6301   E:\BILLS\H6657.IH   H6657
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 35 of 142




           Exhibit 7
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page80
                                                                                                                     36of
                                                                                                                        of322
                                                                                                                           142



                                                                                                                                                                         I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                            H. R. 6415
                                                                                         To provide for border security, and for other purposes.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                      JULY 18, 2018
                                                                     Mr. FERGUSON introduced the following bill; which was referred to the Com-
                                                                         mittee on Homeland Security, and in addition to the Committees on the
                                                                         Judiciary, Transportation and Infrastructure, Oversight and Government
                                                                         Reform, Foreign Affairs, Agriculture, Armed Services, Natural Re-
                                                                         sources, the Budget, and Ways and Means, for a period to be subse-
                                                                         quently determined by the Speaker, in each case for consideration of such
                                                                         provisions as fall within the jurisdiction of the committee concerned




                                                                                                                 A BILL
                                                                            To provide for border security, and for other purposes.

                                                                        1               Be it enacted by the Senate and House of Representa-
                                                                        2 tives of the United States of America in Congress assembled,
                                                                        3        SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                        4               (a) SHORT TITLE.—This Act may be cited as the
                                                                        5 ‘‘American Border Act’’.
                                                                        6               (b) TABLE            OF   CONTENTS.—The table of contents for
                                                                        7 this Act is as follows:
                                                                                 Sec. 1. Short title; table of contents.
dlhill on DSK3GLQ082PROD with BILLS




                                                                                                             TITLE I—BORDER SECURITY

                                                                                 Sec. 1101. Definitions.



                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6211   E:\BILLS\H6415.IH   H6415
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page81
                                                                                                                     37of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                             125
                                                                        1               or imprisonment for not more than 15 years, or
                                                                        2               both.
                                                                        3                        ‘‘(3) If the injury or depredation was described
                                                                        4               under paragraph (2) and, in the commission of the
                                                                        5               offense, the offender used or carried a firearm or, in
                                                                        6               furtherance of any such offense, possessed a firearm,
                                                                        7               by a fine under this title or imprisonment for not
                                                                        8               more than 20 years, or both.’’.
                                                                        9            TITLE IV—BORDER SECURITY
                                                                     10                       FUNDING
                                                                     11          SEC. 4101. BORDER SECURITY FUNDING.

                                                                     12                 (a) FUNDING.—In addition to amounts otherwise
                                                                     13 made available by this Act or any other provision of law,
                                                                     14 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     15 Border Protection—Procurement, Construction, and Im-
                                                                     16 provements’’ account, out of any amounts in the Treasury
                                                                     17 not otherwise appropriated, $23,400,000,000, to be avail-
                                                                     18 able as described in subsections (b) and (c), of which—
                                                                     19                          (1) $16,625,000,000 shall be for a border wall
                                                                     20                 system along the southern border of the United
                                                                     21                 States, including physical barriers and associated de-
                                                                     22                 tection technology, roads, and lighting; and
                                                                     23                          (2) $6,775,000,000 shall be for infrastructure,
                                                                     24                 assets, operations, and technology to enhance border
dlhill on DSK3GLQ082PROD with BILLS




                                                                                   •HR 6415 IH

                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00125   Fmt 6652   Sfmt 6201   E:\BILLS\H6415.IH   H6415
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page82
                                                                                                                     38of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                              130
                                                                        1               (g) RULES            OF       CONSTRUCTION.—Nothing in this sec-
                                                                        2 tion may be construed to limit the availability of funds
                                                                        3 made available by any other provision of law for carrying
                                                                        4 out the requirements of this Act or the amendments made
                                                                        5 by this Act. Any reference in this section to an appropria-
                                                                        6 tion account shall be construed to include any successor
                                                                        7 accounts.
                                                                        8               (h) DISCRETIONARY AMOUNTS.—Notwithstanding
                                                                        9 any other provision of law, the amounts appropriated
                                                                     10 under subsection (a) are discretionary appropriations (as
                                                                     11 that term is defined in section 250(c)(7) of the Balanced
                                                                     12 Budget and Emergency Deficit Control Act of 1985 (2
                                                                     13 U.S.C. 900(c)(7))).
                                                                     14          SEC. 4102. EXCLUSION FROM PAYGO SCORECARDS.

                                                                     15                 The budgetary effects of this Act shall not be entered
                                                                     16 on either PAYGO scorecard maintained pursuant to sec-
                                                                     17 tion 4(d) of the Statutory Pay-As-You-Go Act of 2010.
                                                                                                                                  Æ
dlhill on DSK3GLQ082PROD with BILLS




                                                                                   •HR 6415 IH

                                      VerDate Sep 11 2014   02:02 Jul 21, 2018    Jkt 079200   PO 00000   Frm 00130    Fmt 6652   Sfmt 6301   E:\BILLS\H6415.IH   H6415
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 39 of 142




           Exhibit 8
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page84
                                                                                                                     40of
                                                                                                                        of322
                                                                                                                           142



                                                                                                                                                                        I



                                                                     115TH CONGRESS
                                                                        2D SESSION
                                                                                                           H. R. 6136
                                                                           To amend the immigration laws and provide for border security, and for
                                                                                                     other purposes.




                                                                                   IN THE HOUSE OF REPRESENTATIVES
                                                                                                    JUNE 19, 2018
                                                                     Mr. GOODLATTE (for himself, Mr. CURBELO of Florida, Mr. MCCAUL, and
                                                                         Mr. DENHAM) introduced the following bill; which was referred to the
                                                                         Committee on the Judiciary, and in addition to the Committees on Home-
                                                                         land Security, Agriculture, Natural Resources, Transportation and Infra-
                                                                         structure, Ways and Means, Energy and Commerce, Armed Services,
                                                                         Foreign Affairs, the Budget, and Oversight and Government Reform, for
                                                                         a period to be subsequently determined by the Speaker, in each case for
                                                                         consideration of such provisions as fall within the jurisdiction of the com-
                                                                         mittee concerned




                                                                                                               A BILL
                                                                           To amend the immigration laws and provide for border
                                                                                     security, and for other purposes.

                                                                       1              Be it enacted by the Senate and House of Representa-
                                                                       2 tives of the United States of America in Congress assembled,
                                                                       3     SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                       4              (a) SHORT TITLE.—This Act may be cited as the
                                                                       5 ‘‘Border Security and Immigration Reform Act of 2018’’.
lotter on DSKBCFDHB2PROD with BILLS




                                                                       6              (b) TABLE            OF    CONTENTS.—The table of contents for
                                                                       7 this Act is as follows:


                                      VerDate Sep 11 2014   01:46 Jun 20, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H6136.IH   H6136
                                                            Case
                                                            Case4:19-cv-00892-HSG
                                                                 4:19-cv-00872-HSG Document
                                                                                   Document168-2
                                                                                            57-7 Filed
                                                                                                 Filed04/04/19
                                                                                                       06/12/19 Page
                                                                                                                Page85
                                                                                                                     41of
                                                                                                                        of322
                                                                                                                           142


                                                                                                                           152
                                                                       1                        ‘‘(3) If the injury or depredation was described
                                                                       2              under paragraph (2) and, in the commission of the
                                                                       3              offense, the offender used or carried a firearm or, in
                                                                       4              furtherance of any such offense, possessed a firearm,
                                                                       5              by a fine under this title or imprisonment for not
                                                                       6              more than 20 years, or both.’’.
                                                                       7            TITLE V—BORDER SECURITY
                                                                       8                    FUNDING
                                                                       9     SEC. 5101. BORDER SECURITY FUNDING.

                                                                     10               (a) FUNDING.—In addition to amounts otherwise
                                                                     11 made available by this Act or any other provision of law,
                                                                     12 there is hereby appropriated to the ‘‘U.S. Customs and
                                                                     13 Border Protection—Procurement, Construction, and Im-
                                                                     14 provements’’ account, out of any amounts in the Treasury
                                                                     15 not otherwise appropriated, $23,400,000,000, to be avail-
                                                                     16 able as described in subsections (b) and (c), of which—
                                                                     17                         (1) $16,625,000,000 shall be for a border wall
                                                                     18               system along the southern border of the United
                                                                     19               States, including physical barriers and associated de-
                                                                     20               tection technology, roads, and lighting; and
                                                                     21                         (2) $6,775,000,000 shall be for infrastructure,
                                                                     22               assets, operations, and technology to enhance border
                                                                     23               security along the southern border of the United
                                                                     24               States, including—
lotter on DSKBCFDHB2PROD with BILLS




                                                                                 •HR 6136 IH

                                      VerDate Sep 11 2014   01:46 Jun 20, 2018   Jkt 079200   PO 00000   Frm 00152   Fmt 6652   Sfmt 6201   E:\BILLS\H6136.IH   H6136
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 42 of 142




           Exhibit 9
                                                              Case
                                                              Case4:19-cv-00892-HSG
                                                                   4:19-cv-00872-HSG Document
                                                                                     Document168-2
                                                                                              57-7 Filed
                                                                                                   Filed04/04/19
                                                                                                         06/12/19 Page
                                                                                                                  Page87
                                                                                                                       43of
                                                                                                                          of322
                                                                                                                             142



                                                                                                                                                                          I



                                                                       115TH CONGRESS
                                                                          2D SESSION
                                                                                                             H. R. 4760
                                                                             To amend the immigration laws and the homeland security laws, and for
                                                                                                       other purposes.




                                                                                     IN THE HOUSE OF REPRESENTATIVES
                                                                                                      JANUARY 10, 2018
                                                                       Mr. GOODLATTE (for himself, Mr. MCCAUL, Mr. LABRADOR, Ms. MCSALLY,
                                                                           Mr. SENSENBRENNER, and Mr. CARTER of Texas) introduced the fol-
                                                                           lowing bill; which was referred to the Committee on the Judiciary, and
                                                                           in addition to the Committees on Education and the Workforce, Home-
                                                                           land Security, Foreign Affairs, Ways and Means, Armed Services, Over-
                                                                           sight and Government Reform, Agriculture, Transportation and Infra-
                                                                           structure, and Natural Resources, for a period to be subsequently deter-
                                                                           mined by the Speaker, in each case for consideration of such provisions
                                                                           as fall within the jurisdiction of the committee concerned




                                                                                                                 A BILL
                                                                          To amend the immigration laws and the homeland security
                                                                                       laws, and for other purposes.

                                                                         1              Be it enacted by the Senate and House of Representa-
                                                                         2 tives of the United States of America in Congress assembled,
                                                                         3     SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

                                                                         4              (a) SHORT TITLE.—This Act may be cited as the
                                                                         5 ‘‘Securing America’s Future Act of 2018’’.
daltland on DSKBBV9HB2PROD with BILLS




                                                                         6              (b) TABLE            OF    CONTENTS.—The table of contents for
                                                                         7 this Act is as follows:


                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00001   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
                                                              Case
                                                              Case4:19-cv-00892-HSG
                                                                   4:19-cv-00872-HSG Document
                                                                                     Document168-2
                                                                                              57-7 Filed
                                                                                                   Filed04/04/19
                                                                                                         06/12/19 Page
                                                                                                                  Page88
                                                                                                                       44of
                                                                                                                          of322
                                                                                                                             142


                                                                                                                             254
                                                                         1                        (11) UNMANNED                    AERIAL VEHICLE.—The                    term
                                                                         2              ‘‘unmanned aerial vehicle’’ has the meaning given
                                                                         3              the term ‘‘unmanned aircraft’’ in section 331 of the
                                                                         4              FAA Modernization and Reform Act of 2012 (Public
                                                                         5              Law 112–95; 49 U.S.C. 40101 note).
                                                                         6             Subtitle A—Infrastructure and
                                                                         7                       Equipment
                                                                         8     SEC. 1111. STRENGTHENING THE REQUIREMENTS FOR BAR-

                                                                         9                             RIERS ALONG THE SOUTHERN BORDER.

                                                                       10               Section 102 of the Illegal Immigration Reform and
                                                                       11 Immigrant Responsibility Act of 1996 (Division C of Pub-
                                                                       12 lic Law 104–208; 8 U.S.C. 1103 note) is amended—
                                                                       13                         (1) by amending subsection (a) to read as fol-
                                                                       14               lows:
                                                                       15               ‘‘(a) IN GENERAL.—The Secretary of Homeland Se-
                                                                       16 curity shall take such actions as may be necessary (includ-
                                                                       17 ing the removal of obstacles to detection of illegal en-
                                                                       18 trants) to design, test, construct, install, deploy, and oper-
                                                                       19 ate physical barriers, tactical infrastructure, and tech-
                                                                       20 nology in the vicinity of the United States border to
                                                                       21 achieve situational awareness and operational control of
                                                                       22 the border and deter, impede, and detect illegal activity
                                                                       23 in high traffic areas.’’;
                                                                                          areas.
                                                                       24                         (2) in subsection (b)—
daltland on DSKBBV9HB2PROD with BILLS




                                                                                   •HR 4760 IH

                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00254   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
                                                              Case
                                                              Case4:19-cv-00892-HSG
                                                                   4:19-cv-00872-HSG Document
                                                                                     Document168-2
                                                                                              57-7 Filed
                                                                                                   Filed04/04/19
                                                                                                         06/12/19 Page
                                                                                                                  Page89
                                                                                                                       45of
                                                                                                                          of322
                                                                                                                             142


                                                                                                                             255
                                                                         1                                 (A) in the subsection heading, by striking
                                                                         2                        ‘‘FENCING            AND        ROAD IMPROVEMENTS’’ and in-
                                                                         3                        serting ‘‘PHYSICAL BARRIERS’’’;
                                                                         4                                 (B) in paragraph (1)—
                                                                         5                                         (i) in subparagraph (A)—
                                                                         6                                                  (I) by striking ‘‘subsection (a)’’
                                                                         7                                         and inserting ‘‘this section’’;
                                                                         8                                                  (II) by striking ‘‘roads, lighting,
                                                                         9                                         cameras, and sensors’’ and inserting
                                                                       10                                          ‘‘tactical infrastructure, and tech-
                                                                       11                                          nology’’; and
                                                                       12                                                   (III) by striking ‘‘gain’’ inserting
                                                                       13                                          ‘‘achieve situational awareness and’’;
                                                                       14                                          and
                                                                       15                                          (ii) by amending subparagraph (B) to
                                                                       16                                  read as follows:
                                                                       17                                  ‘‘(B) PHYSICAL                 BARRIERS AND TACTICAL

                                                                       18                         INFRASTRUCTURE.—

                                                                       19                                          ‘‘(i) IN          GENERAL.—Not                     later than
                                                                       20                                  September 30, 2022, the Secretary of
                                                                       21                                  Homeland Security, in carrying out this
                                                                       22                                  section, shall deploy along the United
                                                                       23                                  States border the most practical and effec-
                                                                       24                                  tive physical barriers and tactical infra-
daltland on DSKBBV9HB2PROD with BILLS




                                                                       25                                  structure available for achieving situational


                                                                                   •HR 4760 IH

                                        VerDate Sep 11 2014   21:40 Jan 11, 2018   Jkt 079200   PO 00000   Frm 00255   Fmt 6652   Sfmt 6201   E:\BILLS\H4760.IH   H4760
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 46 of 142




         Exhibit 10
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 47 of 142
                                           F I SCA L Y E A R 2019

 EFFICIENT, EFFECTIVE, ACCOUNTABLE

                              AN

AMERICAN
BUDGET


 BUDGET OF THE U.S. GOVERNMENT
   OFFICE OF MANAGEMENT AND BUDGET | OMB.GOV
         Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 48 of 142
16                    A New Federal Budget that Works for the American People

             PROTECTING AMERICANS WHILE ENHANCING LEGAL IMMIGRATION

   Since taking office, the President has made        Targeting Center (NTC) and the Biometric Entry-
clear that he would restore order and integrity       Exit System. The Budget requests a total of $253
to the U.S. immigration system. There are three       million for NTC, an increase of $79 million, for its
primary efforts underlying this goal: strength-       overall mission, including the background vetting
ening border security; ensuring enforcement of        of individuals seeking to enter the United States
immigration laws; and reforming the legal im-         before they arrive. These programs would enable
migration system, while recognizing that legal        the Government to better identify terrorists and
immigration is an important driver of a thriving      other criminals and prevent their entry into the
economy. The Budget requests more than $28.2          United States. Completion of the long-required
billion for the agencies that have primary respon-    Biometric Entry-Exit System would increase law
sibility for carrying out immigration programs at     enforcement’s ability to identify and remove those
DHS and the Department of Justice (DOJ). This         who overstay their visas. Future investments in
includes funding for U.S. Customs and Border          enhanced vetting and targeting programs would
Protection (CBP), U.S. Immigration and Customs        further the Administration’s goal of shifting such
Enforcement (ICE), and U.S. Citizenship and           costs to visa and immigration applicants while
Immigration Services within DHS, and the              continuing to facilitate legitimate travel to the
Executive Office for Immigration Review (EOIR)        United States.
within DOJ.
                                                         The Budget makes major investments in im-
   Within the Administration’s proposal for $18       migration law enforcement in the interior of the
billion to fund the border wall, the Budget invests   Nation, focusing on efforts to identify, arrest, pros-
$1.6 billion to support CBP efforts to gain opera-    ecute, and remove illegal aliens. Within ICE, the
tional control of the Southwest border. Until the     Budget proposes $571 million to hire and support
porous borders are closed to the criminals, terror-   2,000 new officers and agents, which directly sup-
ists, and gang members that exploit it, America       ports the President’s order for ICE to arrest all
remains at risk. Furthermore, since most of the       illegal aliens it encounters. Since the President’s
illegal drugs that enter the United States come       inauguration, ICE arrests have increased by 42
through the Southwest border, a border wall           percent and the Agency has increased requests
is critical to combating the scourge of drug ad-      to local law enforcement to transfer custody of il-
diction that leads to thousands of unnecessary        legal aliens to ICE by 81 percent during the same
deaths. The border wall would stop smugglers in       time period in the previous fiscal year.
their tracks and help make America safe.
                                                         As ICE increases its arrests and deportations
   The Budget also requests $211 million for 750      of illegal aliens, it also requires additional deten-
additional Border Patrol agents in 2019, continu-     tion and removal capacity. The Budget requests
ing the President’s commitment to increase the        more than $2.5 billion for these critical law en-
ranks of the Border Patrol by 5,000 new agents.       forcement functions, funding an average daily
Funding would be used to recruit, hire, and train     detention capacity of 47,000 illegal aliens in fa-
new agents, and for staff to support the men and      cilities across the United States. To ensure immi-
women on the front line of America’s border de-       gration cases are heard expeditiously, the Budget
fenses. These new personnel would supplement          also requests an increase of $40 million for 75 new
investments in the border wall by guarding the        immigration judge teams at EOIR and nearly $40
border and apprehending and swiftly removing          million for 338 new prosecuting attorneys at ICE.
illegal aliens at the border.                         These investments are critical to the prompt reso-
                                                      lution of newly-brought immigration charges and
  The Budget furthers investment in CBP tech-         to reduce the 650,000 backlog of cases currently
nology and targeting systems such as the National     pending in the immigration courts.
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 49 of 142




                 I S B N 978-0-16-094480-2
                                                           For sale by the Superintendent of Documents, U.S. Go
                                             90000      Internet: bookstore.gpo.gov Phone: toll free (866) 512-18
                                                                 Fax: (202) 512-2104 Mail: Stop IDCC, Washingto

                                                                                   I S B N 978-0-16-094480-2




                 9   780160 944802
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 50 of 142




         Exhibit 11
      Case
        Case
           4:19-cv-00892-HSG
              1:19-cv-00969-TNMDocument
                                 Document
                                        168-2
                                          44-1 Filed
                                                Filed06/12/19
                                                      05/15/19 Page
                                                                Page51
                                                                     1 of 2
                                                                          142




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES HOUSE OF
 REPRESENTATIVES,

                                Plaintiff,

            v.
                                                      Case No. 1: 19-cv-00969
 STEVEN T. MNUCHIN, in his official
 capacity as Secretary of the United States
 Department of the Treasury, et al.,

                                Defendants.




                           DECLARATION OF PAUL ARCANGEL!
       I, Paul Arcangeli, pursuant to the provisions of 28 U.S.C. § 1746 declare and say:

       1.        I am the Staff Director of the House Armed Services Committee. I have worked

for the Committee in various roles since 2004. In 2010, I was appointed Staff Director. From

2011 to 2018, I served as Minority Staff Director. I began serving again as Staff Director in

January 2019.

       2.        On April 25, 2019, the Department of Defense (DoD) submitted in writing to the

Committee responses to various Committee requests for information. One of the Committee's

questions was: "What is covered under GCC operational support? Are these 284 activities? Other

authorities? Why is there such a significant jump from FY18 actuals to FY19 and FY20 for

EUCOM, INDOPACOM and AFRICOM? Are FY18 actuals reflective of a shift to 333?" In

response, DoD wrote:

       Al. For most commands, the CD Project titled "GCC operational Support" refers
       to that portion of Geographic Combatant Commands' programs that support
       activities executed under §284(b) and §284(c).     The exception is U.S.
     Case
       Case
          4:19-cv-00892-HSG
             1:19-cv-00969-TNMDocument
                                Document
                                       168-2
                                         44-1 Filed
                                               Filed06/12/19
                                                     05/15/19 Page
                                                               Page52
                                                                    2 of 2
                                                                         142




       SOUTHCOM, that also funds costs associated with § I24 detection and monitoring
       operations within this Project. Regarding the increases between FYI& actuals and
       the FYI9/20 levels for EUCOM, INDOPACOM and AFRICOM: Yes, some of this
       was due to shifting some efforts to §333 and the associated growing pains of
       working with the new Chapter I5 and I6 authorities. However, the primary factor
       that led to curtailed support in FYI 8 was a combination of a continuing resolution,
       followed by DoD Comptroller withholding over 84% ($94 7 million) of CD
       appropriated funds for distribution until the 4th Quarter for possible use in
       supporting Southwest Border construction last fiscal year. The funding was
       ultimately released beginning in July, but the uncertainty generated caused
       planning, Congressional notification, and execution deadlines to be missed.

       3.      DoD's statement that the "DoD Comptroller with[held] over 84% ($947 million)

of [counter-drug] appropriated [FY 20I8] funds for distribution until the 4th Quarter for possible

use in supporting Southwest Border construction last fiscal year" suggests that DoD was

considering using its counter-drug authority under IO U.S.C. § 284 for southern border

construction in early 20I8.

       4.      I declare under penalty of perjury that the foregoing is true and correct. Executed

on May I5, 2019, in Washington, D.C.


                                                   ( ) f)            7
                                                   \..   ~·

                                                    Paul Arcangeli
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 53 of 142




         Exhibit 12
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 54 of 142

                                                                                    1

 1

 2                                  UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA
 3

 4     UNITED STATES HOUSE OF                 )
       REPRESENTATIVES,                       )
 5                                            )    Civil No. 19-969
                    Plaintiff                 )
 6                                            )
             v.                               )
 7                                            )    Washington, D.C.
       STEVEN T. MNUCHIN, et al.,             )
 8                                            )
                  Defendants.                 )    Thursday, May 23, 2019
 9     ___________________________            )

10

11                TRANSCRIPT OF PRELIMINARY INJUNCTION HEARING
                    BEFORE THE HONORABLE TREVOR N. McFADDEN
12                        UNITED STATES DISTRICT JUDGE

13

14                    APPEARANCES:

15      For the Plaintiff:                 Douglas N. Letter, Esq.
                                           Todd B. Tatelman, Esq.
16                                         Megan Barbero, Esq.
                                           Kristin A. Shapiro, Esq.
17                                         Brooks M. Hanner, Esq.
                                           Sally Clouse, Esq.
18                                         U.S. HOUSE OF REPRESENTATIVES
                                           Office of General Counsel
19                                         219 Cannon House Office Building
                                           Washington, DC 20515
20

21      For the Defendant:                 James Mahoney Burnham, Esq.
                                           U.S. DEPARTMENT OF JUSTICE
22                                         Civil Division
                                           950 Pennsylvania Avenue, NW
23                                         Washington, DC 20530

24                                                -and-

25                                         (Appearances continued on next
                                           page)

                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 55 of 142

                                                                                    2

 1                                         Michael J. Gerardi, Esq.
                                           Leslie Cooper Vigen, Esq.
 2                                         U.S. DEPARTMENT OF JUSTICE
                                           Civil Division, Federal Programs
 3                                         Branch
                                           1100 L Street NW
 4                                         Washington, DC 20005

 5                                              -and-

 6                                         Kathryn Celia Davis, Esq.
                                           Andrew I. Warden, Esq.
 7                                         U.S. DEPARTMENT OF JUSTICE
                                           Civil Division, Federal Programs
 8                                         Branch
                                           1100 L Street, NW
 9                                         Washington, DC 20530

10

11                  Court Reporter:
                    PATRICIA A. KANESHIRO-MILLER, RMR, CRR
12                  U.S. Courthouse, Room 4700A
                    333 Constitution Avenue, NW
13                  Washington, DC 20001
                    (202) 354-3243
14

15

16

17

18

19

20

21

22

23

24

25


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 56 of 142

                                                                                    95

 1        So there is nothing to suggest that it was foreseen in that

 2        DoD budgeting process that they were going to get the

 3        specific 284 requests that they got.

 4                  Now, Mr. Letter has filed something suggesting that

 5        DoD was thinking about the possibility of 284 projects in the

 6        summer of '18.      Again, level of abstraction versus

 7        specificity.     It is true that it was foreseeable in general

 8        that someone at some time might ask DoD to use its

 9        284 authority to engage in border barrier construction.                    Why?

10        Because DoD has used that authority to build border barriers

11        for 25 years.     That's different from saying the actual

12        projects at issue were foreseen.               So the way 284 works, DoD

13        cannot use its 284 authority unless and until "such support

14        is requested."      That's at 284(a)(1).            So the authority

15        doesn't even come into existence until it gets a request from

16        the civilian law enforcement agency for assistance.

17                  THE COURT:      Does that mean that every request from

18        another agency is going to be unforeseen --

19                  MR. BURNHAM:       I think it means a lot of them are

20        going to be, and let me explain why.

21                  So the 8005 transfer provision is for the entire DoD

22        budget.   Most uses of that transfer authority are going to be

23        internal DoD projects.          You know, the military base in

24        Germany needs a new generator or something, so we're going to

25        move some money over for that.              On internal projects, DoD's


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 57 of 142

                                                                                    117

 1                     CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                       I, Patricia A. Kaneshiro-Miller, certify that the

 4        foregoing is a correct transcript from the record of

 5        proceedings in the above-entitled matter.

 6

 7

 8        /s/ Patricia A. Kaneshiro-Miller                          May 28, 2019
          ----------------------------------                     ---------------------
 9        PATRICIA A. KANESHIRO-MILLER                                   DATE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                  PATRICIA A. KANESHIRO-MILLER, RMR, CRR
                                         OFFICIAL COURT REPORTER
                        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                                               202-354-3243
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 58 of 142




         Exhibit 13
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 59 of 142



                         EXECUTIVE OFFICE OF THE PRESIDENT
                               OFFICE OF MANAGEMENT AND BUDGET
                                      WASHINGTON, D.C. 20503


                                          January 6, 2019

The Honorable Richard Shelby
Chairman
Committee on Appropriations
United States Senate
Washington, DC 20510

Dear Mr. Chairman:

    The President continues to stress the need to pass legislation that will both reopen the Federal
Government and address the security and humanitarian crisis at our Nation's Southwest border.
The Administration has previously transmitted budget proposals that would support his ongoing
commitment to dramatically reduce the entry of illegal immigrants, criminals, and drngs; keep
out terrorists, public safety threats, and those otherwise inadmissible under U.S. law; and ensure
that those who do enter without legal permission can be promptly and safely returned home.

    Appropriations bills for fiscal year (FY) 2019 that have already been considered by the
current and previous Congresses are inadequate to fully address these critical issues. Any
agreement for the current year should satisfy the following priorities:

       Border Wall, Customs and Border Protection (CBP): The President requests $5.7 billion
       for construction of a steel barrier for the Southwest border. Central to any strategy to
       achieve operational control along the southern border is physical infrastructure to provide
       requisite impedance and denial. In short, a physical barrier-wall---creates an enduring
       capability that helps field personnel stop, slow down and/or contain illegal entries. In
       concert with the U.S. Army Corps of Engineers, CBP has increased its capacity to
       execute these funds. The Administration's full request would fund construction ofa total
       of approximately 234 miles of new physical barrier and fully fund the top 10 priorities in
       CBP's Border Security Improvement Plan. This would require an increase of $4.1
       billion over the FY 2019 fnnding level in the Senate version of the bill.

       Immigration Judge Teams-Executive Office for Immigration Review (EOIR): The
       President requests at least $563 million for 75 additional Immigration Judges and support
       staff to reduce the backlog of pending immigration cases. The Administration appreciates
       that the Senate's FY 2019 bill provides this level of funding, and looks forward to
       working with the Congress on further increases in this area to facilitate an expansion of
       in-country processing of asylum claims.

       Law Enforcement Personnel, Border Patrol Agent Hiring, CBP: The President requests
       $211 million to hire 750 additional Border Patrol Agents in support of his promise to
       keep our borders safe and secure. While the Senate's FY 2019 bill supports some Border
         Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 60 of 142




            Patrol Agent hiring, fulfilling this request requires an increase of $100 million over the
            FY 2019 funding level in the Senate version of the bill.

            Law Enforcement Personnel, Immigration and Customs Enforcement (ICE): The
            President requests $571 million for 2,000 additional law enforcement personnel, as well
            as support staff, who enforce our U.S. immigration laws and help address gang violence,
            smuggling and trafficking, and the spread of drugs in our communities. This would
            require an increase of $571 million over the FY 2019 funding level in the Senate
            version of the bill.

\          Detention Beds, ICE: The President requests $4.2 billion to support 52,000 detention
           beds. Given that in recent months, the number of people attempting to cross the border
           illegally has risen to 2,000 per day, providing additional resources for detention and
           transportation is essential. This would require an increase of $798 million over the
           FY 2019 funding level in the Senate version of the bill.

           Humanitarian Needs: The President requests an additional $800 million to address
           urgent humanitarian needs. This includes additional funding for enhanced medical
           support, transportation, consumable supplies appropriate for the population, and
           additional temporary facilities for processing and short-term custody of this vulnerable
           population, which are necessary to ensure the well-being of those taken into custody.

           Counter-narcotics/weapons Technology: Beyond these specific budgetary requests, the
           Administration looks forward to working with Congress to provide resources in other
           areas to address the unprecedented challenges we face along the Southwest border.
           Specifically, $675 million would provide Non-Intrusive Inspection (NII) technology at
           inbound lanes at U.S. Southwest Border Land Ports of Entry (LPOE) would allow CBP to
           deter and detect more contraband, including narcotics, weapons, and other materials that
           pose nuclear and radiological threats. This would require an increase of $631 million
           over the FY 2019 funding level in the Senate version of the bill.

        In addition, to address the humanitarian crisis of unaccompanied alien children (UACs),
    Democrats have proposed in-country asylum processing for Central American Minors. This
    would require a statutory change, along with reallocation of State Department funds to establish
    in-country processing capacities at Northern Triangle consulates and embassies. Furthermore, for
    the new procedure to achieve the desired humanitarian result, a further corresponding statutory
    change would be required to ensure that those who circumvent the process and come to the
    United States without authorization can be promptly returned home. Without the latter change,
    in-country processing will not reduce the unauthorized flow or successfully mitigate the
    humanitarian crisis."



                                                     2
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 61 of 142




    These upfront investments in physical ban-iers and technology, as well as legislation to close
loopholes in our immigration system, will reduce illegal immigration, the flow of illicit drugs
entering our country and reduce the long term costs for border and immigration enforcement
activities.

    The Administration looks forward to advancing these critical priorities as part oflegislation
to reopen the Government.

                                                     Sincerely,


                                                  QJ~-----~
                                                     Russell T. Vought
                                                     Acting Director




                                                    3
     Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 62 of 142




Identical Letter Sent to:

       The Honorable Richard Shelby
       The Honorable Patrick Leahy
       The Honorable Nita Lowey
       The Honorable Kay Granger
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 63 of 142




         Exhibit 14
            Case
              Case
                 4:19-cv-00892-HSG
                    4:19-cv-00892-HSGDocument
                                       Document
                                              168-2
                                                36-3 Filed
                                                      Filed06/12/19
                                                            04/04/19 Page
                                                                      Page64
                                                                           2 of 2
                                                                                142

    Home          Moments                             Search Twitter                 Have an account? Log in




                     Donald J. Trump
                                                                                   Follow
                     @realDonaldTrump


           The Democrats just don’t seem to want
           Border Security. They are fighting Border
           Agents recommendations. If you believe news
           reports, they are not offering much for the
           Wall. They look to be making this a campaign
           issue. The Wall will get built one way or the
           other!
           2:02 PM - 9 Feb 2019


Donald26,099
       J. Trump
             Retweets          112,983 Likes © 2019 Twitter
                                              About Help Center
@realDonaldTrump
                                             Terms Privacy policy
               20K             26K            113K
                                               Cookies Ads info
45th President of the United
States of America

   Washington, DC Ryan Hill @RyanHillMI · Feb 9
                  Replying to @realDonaldTrump
   Instagram.com/realDonaldTrump
                  Nah… The wall is never going to happen!
   Joined March 2009

                       Donald J. Trump       @realDonaldTrump
                       The Democrats just don’t seem to want Border Security. They are fighting
                       Border Agents recommendations. If you believe news reports, they are not
                       offering much for the Wall. They look to be making this a campaign issue.
                       The Wall will get built one way or the other!


                          50            16              379


                     Ryan Hill @RyanHillMI · Feb 9
                     BTW…. Still waiting on Mexico’s check?

                     Did it get lost in the mail?
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 65 of 142




         Exhibit 15
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 66 of 142




                                                                     REMARKS



             Remarks by President Trump in Cabinet Meeting
                                                          Issued on: February 12, 2019


                                                                    ★ ★ ★


        Cabinet Room


        11:54 A.M. EST


        THE PRESIDENT: Hello, everybody. Thank you. Hi, Steve. So, maybe we can begin. I’ll ask Secretary
        Wilkie to say grace, please.


        SECRETARY WILKIE: (Gives a prayer.)


        THE PRESIDENT: Thank you very much, Secretary. Beautiful.


        Thank you all for being here. Before we begin, we’re thinking about certain things that we’re just
        starting to look at. David Bernhardt is, as you know, going through the process — becoming
        Secretary of Interior, from Acting. He’s done a fantastic job. And I think it will continue, and we look
        forward to that.


        We’re thinking about doing, on the 4th of July or thereabouts, a parade. A “Salute to America”
        parade. It will be a — really, a gathering, as opposed to a parade, I’d guess you’d have to say.
        Perhaps at the Lincoln Memorial. We’re looking at sites. But we’re thinking about doing something,
        which would become, perhaps, a tradition. “Salute to America” on July 4th or July 4th weekend.
        Somewhere around that area.




https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        1/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 67 of 142

        And, David, you’re taking charge of that and you’ll see how it works out with schedules and
        everything else. And I think it could be a very exciting day. And the fireworks is there anyway, so we
        just saved on fireworks. We get free fireworks because it’s already being done. (Laughter.) So, that’s
        very good.


        So, good morning and welcome to our Cabinet meeting. As I said in my State of the Union Address,
        I’m eager to work with both parties to deliver for all Americans. That’s what we have to start doing.
        There’s tremendous and quite unusual attitude on the other side. There’s a lot of anger. And they’re
        slipping extremely far le . And we don’t want that to happen to our country. So we’re working very
        hard with the other side, and hopefully positive things can take place.


        Since the election, we’ve created 5.3 million jobs, including more than 300,000 last month alone.
        Blue-collar jobs have grown at their fastest pace in more than 30 years. And we’ve added half a
        million manufacturing jobs. That number is going to very soon be 600,009 because of certain things
        that are happening. And economic growth has nearly doubled since I took o ice.


        We have a big team over in China right now, and they’re working very hard, dealing with the
        Chinese. We want very much to make a deal. We’ll see what happens. But the tari s are bringing a
        tremendous amount of money to our Treasury. And as you read, of the 21 points — and actually,
        the number would be 25 now, on the areas that are taxed at 25. China is paying for 21, and we’re
        paying for 4. So that’s pretty good.


        But we’re bringing billions and billions of dollars into our Treasury right now. We’ll see what
        happens, but they very much want to make a deal. Their economy has been hurt by the tari s. And
        our economy is thriving like, really, never before. I mean, we’re doing incredibly well.


        We have a lot of companies going to be announcing. They’ve already announced, in some cases —
        and in many cases, they have announced — they’re moving back into the country. They want to be
        a part of the United States. It’s like a miracle in the United States, what’s happening. But we have a
        lot of companies that have le . In many cases, they le our country and they’re moving back. And
        that means a lot of jobs.


        Speaking of jobs, we have to have more people coming into our country because our real number is
        about 3.6, 3.7. It took a little blip up during the shutdown and went up to 4. And 4 — any country
        would take a 4. But we’re about 3.7; probably going lower. We need people. So we want to have
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        2/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 68 of 142

        people come into our country, but we want to have them come in through a merit system, and we
        want to have them come in legally. And that’s going to be happening. We’re doing very well in that
        regard.


        But we have tremendous numbers of companies. And you’ve been reporting on them. A lot of car
        companies are coming back to the United States.


        We want to keep the job boom going strong, and we must protect our economy. And we have to
        protect it from any attempts to impose socialism. Socialism does not work too well. And we don’t
        want that as part of our country and as part of our heritage. We just can’t have it. Everything would
        come to an end — and rapidly. And then, all of a sudden, you’d see things happening and you’d say,
        “What’s going on? Whatever happened?”


        But we’re at a high point today, and we’re going to go a lot higher. We have a long way to go,
        frankly, as far as I’m concerned — especially where we make the good trade deals and make the
        good military deals.


        As an example, as you know, South Korea — we defend them and lose a tremendous amount of
        money. Billions of dollars a year defending them. They agreed, at my request. And working with
        Secretary Pompeo and John Bolton, they agreed to pay, yesterday, $500 million more toward their
        defense. Five-hundred million, with a couple of phone calls. I said, “Why didn’t you do this before?”
        They said, “Nobody asked.” So — it’s got to go up. It’s got to go up.


        Right now, it costs us $5 billion a year to defend. As an example, South Korea — we have a great
        relationship, and with President Moon. And we’re doing great things. And North Korea is coming
        along. South Korea is just an example. But South Korea is costing us $5 billion a year. And they pay
        — they were paying about $500 million for $5 billion worth of protection. And we have to do better
        than that. So they’ve agreed to pay $500 million more. And over the years, it will start going up, and
        they will be terrific. And they’ve been very good.


        We’ve had a really strong — we made a new trade deal with South Korea. And the same thing will go
        with Japan. And the same thing will go with Saudi Arabia and many others. I mean, we protect
        Saudi Arabia. They’ve got nothing but cash. And we protect them with great subsidy. We give Saudi
        Arabia subsidy. Should be the other way around, as far as I’m concerned, right?


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        3/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 69 of 142

        So a lot of things are happening. And all of this endures to the strength of our country and to our
        economy. And so we’re looking forward to seeing that.


        The Mexico deal — as you know, Mexico/Canada trade deal, the USMCA is a tremendous deal. But
        one of the things — because NAFTA was one of the worst deals in the history of this country ever
        signed. It cleaned out our jobs and our company. It was just a terrible, terrible thing that we signed
        NAFTA.


        So this is the NAFTA replacement. It has nothing to do with NAFTA. And one of the things that make
        it very hard — it’s very hard for a company, financially, to leave our country, under the USMCA. Very,
        very prohibitive to leave. And that was the thing I wanted more than any other element. I said, “I
        don’t want these companies going and leaving, and going to Mexico and Canada.” They’ve got their
        own companies. I don’t want to do that. We lost tremendous — we lost 25 percent of our
        automobile industry to Mexico. We lost 30 percent to a combination of both Canada and Mexico.


        So that’s wielding its way through, and I guess it’s hitting Congress very shortly, and we’ll see how
        that does. But that’s a great deal. And it’s a very labor-friendly deal. It’s a deal that the workers of
        our country will love.


        One in three women, as you know, are sexually assaulted on the long journey north. We want to
        stop that. We want to stop those journeys. The way you do that is with barrier security, a wall. And
        we’re making a lot of progress. In fact, I noticed yesterday, when I got to El Paso, they had signs,
        “Finish the Wall,” instead of “Build the Wall.” Because we’re doing a lot of wall right now. Just
        started a big portion of the wall in the Rio Grande Valley, which is now the biggest area for people
        coming in. We’ve sealed up a lot of the areas where people come in.


        But they’re looking for the so spots, and they come up in a caravan and they look for the areas
        without any barrier. And that’s why they like to come in. And we grab them, and it’s a very tough
        situation.


        We could save billions and billions of dollars in cost and hundreds of billions of dollars in drugs and
        what they’re doing to us with drugs. And so much of it comes through. And don’t believe people
        when they say it all comes through the portals; it doesn’t — the ports of entry. It comes through —
        the big loads come through the border, where you don’t have wall, where they can drive a truck, a
        big truck, loaded up with drugs or loaded up with this thing called a “human cargo.” Human cargo.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        4/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 70 of 142

        These are tra ickers. These are the worst people on Earth. And they don’t come through the ports
        of entry with people in the back of a car tied up. Could never do that. They come through areas
        where there’s no barrier.


        So we’ll see what happens. I got reports last night, when I was going out to speak. We had, by the
        way, a massive crowd. And my competitor had very few people, but the press didn’t report it that
        way. The press reported it like two speeches. We had a competitor that decided to challenge me
        with the crowds. And he failed very badly. From what I hear, he had less than a thousand people.
        And we had a packed arena, and we had probably 25,000 people outside of the arena. It was an
        incredible night in Texas, I can tell you that. It was really amazing.


        But as I’m going on stage to speak, they’re telling me about the committee came out with a deal.
        And, you know, they went over it very briefly. Then I went over it briefly last night, but it was 3
        o’clock in the morning. And I can’t say I’m happy. I can’t say I’m thrilled. But the wall is getting built,
        regardless. It doesn’t matter. Because we’re doing other things beyond what we’re talking about
        here. So we’ll see what happens.


        We’re having a meeting on it later. It’s really obstruction. The Democrats want everybody to be able
        to come into our country. We have many criminals. When you look at the numbers of criminals that
        are nabbed — I mean, I’m looking at numbers that are incredible. This card was just given to me by
        Secretary Nielsen. And — assaults: 99,000 assaults. Larceny: 40,000. Burglary: 25,000. Fraudulent
        activities: 25,000. Damage and stolen property: 17,000. Sex o enses: 13,552. Sexual assaults:
        10,468. That’s sexual assaults on people that live in our country by people that are coming illegally
        across our borders. In many cases, people that have come before I became — before I became
        President.


        What happens is we are working very hard. We’re getting rid of tremendous numbers of MS-13. And
        the Democrats don’t like us to get rid of MS-13. Now, you figure that one out. These are violent
        people, and they don’t like us to get rid of MS-13.


        So, robberies: 11,177. Kidnappings: 4,112. Murders: 3,914. Okay? So these are people that ICE is
        dealing with, and nobody can deal with them more e ectively. There’s probably no group in this
        country that does so much and gets, really, so little respect or love as ICE. It’s really a terrible thing.
        They’re doing an incredible job.


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                           5/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 71 of 142

        One other thing I might want to say is that anti-Semitism has no place in the United States
        Congress. And Congressman Omar is terrible, what she said. And I think she should either resign
        from Congress or she should certainly resign from the House Foreign A airs Committee. What she
        said is so deep-seated in her heart that her lame apology — and that’s what it was; it was lame, and
        she didn’t mean a word of it — was just not appropriate. I think she should resign from Congress,
        frankly. But at a minimum, she shouldn’t be on committees, and certainly that committee.


        And with that, we’re going to have a meeting. Our Cabinet is doing really well. I’ll tell you, we’re
        doing great. Our country is doing great. The stock market is up tremendously today. Of course, I
        haven’t seen it in 15 minutes, so, you know, anything is — Larry Kudlow, anything is subject to
        change, right? But so far, so good. And we’re hitting new records with growth. We’re hitting new
        records with the economy. We’ve hit many new records on unemployment.


        More people working today in the United States than at any time in the history of our country. We’re
        getting very close to 160 million people. And we’ve never had anything like that, which tells you
        that we have to have people come into our country — great people, from the areas that we’re
        talking about. But we want them to be productive, and they — we want people that are going to
        love our country and help our country.


        So I want to thank our Cabinet. The Cabinet is doing a fantastic job. Really, unsung job. Because
        members of this Cabinet, there are those people that say this is one of the best Cabinets this
        country has ever had. I happen to agree. I happen to agree. We have great, great people in our
        Cabinet. And I want to thank you all very much for doing a fantastic job. Thank you very much.


        And, Matt, I guess, maybe at some point there will be a vote, and —


        ACTING ATTORNEY GENERAL WHITAKER: Thursday, we hear. Thursday we are.


        THE PRESIDENT: — maybe at some point you won’t be doing what you’re doing. Come here. I think
        you’ve done — you’ve taken a tremendous amount of abuse. You handled yourself incredibly last
        Friday. But on behalf of all of us, I want to thank you very much. Matt Whitaker. (Applause.)


        It’s heartfelt, too — believe me.


        Okay, thank you all very much.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        6/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 72 of 142

        Q Sir, will you sign Congress’s border deal?


        THE PRESIDENT: I have to study it. I’m not happy about it. It’s not doing the trick. But I’m adding
        things to it. And when you add whatever I have to add, it’s all going to happen where we’re going to
        build a beautiful, big, strong wall that’s not going to let criminals and tra ickers and drug dealers
        and drugs into our country. It’s very simple. It’s very simple.


        We’re building a wall. And now I’m saying we’re finishing the wall. We just started a big, big section
        on the Rio Grande. You probably saw it. Some of you were there when they started. You went there;
        you didn’t believe it. You went there, and you see trucks all over the place. You said, “Hey, he’s not
        kidding.” I don’t kid. I never kid about construction. I love construction. (Laughter.) And I know how
        to do it for the right price. And we’re getting a beautiful-looking structure that’s also less expensive
        to build and works much better. That’s a good combination of events, because it was crazy what
        they were putting up.


        In fact, I happen to think that the walls that they were building were so unattractive and so ugly
        that walls got bad names. Okay? If that means anything. But they were so ugly, with rusted steel
        and big ugly plates on top that were all tin-canned. It’s called tin-canned, where they’re wavy,
        because the heat makes them expand and contract, and they’re tin-canned.


        I said, “Why didn’t you paint the steel?” “Well, sir, we save money by not painting.” And I said,
        “Yeah, but it’s going to rust. You have to paint.” I’ve never seen — I’ve ordered a lot of steel — I’ve
        never seen, in my whole life, steel come to me that was unpainted. This can only happen at the
        border. It wasn’t me; it was our past geniuses.


        So, I can tell you that, am I happy at first glance? I just got to see it. The answer is no, I’m not. I’m
        not happy. But am I happy with where we’re going? I’m thrilled because we’re supplementing
        things and moving things around. And we’re doing things that are fantastic and taking from far less
        — really, from far less important areas. And the bottom line is we’re building a lot of wall. Right now,
        we’re building a lot of wall.


        And you think it’s easy? We’re building in the face of tremendous obstruction and tremendous
        opposition from a small group of people. And one thing that happened that was, I think, very
        revealing — we had the biggest and best border agents and experts come up and see the


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                         7/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 73 of 142

        committee. And they said, more than anything else, “You need a barrier. You need a wall.” And the
        recommendation was unacceptable to the committee. So that tells you more than anything else.


        Q Mr. President, are ruling out the possibility of a government shutdown?


        Q Do you really want to go through another shutdown?


        THE PRESIDENT: I don’t think you’re going to see a shutdown. I wouldn’t want to go to it, no. If you
        did have it, it’s the Democrats’ fault. And I accepted the first one, and I’m proud of what we’ve
        accomplished because people learned during that shutdown all about the problems coming in
        from the southern border. I accept — I’ve always accepted it.


        But this one I would never accept if it happens, but I don’t think it’s going to happen. But this would
        be totally on the Democrats. Okay?


        Q Mr. President, are you saying that you may amend and send back the proposed compromise, or
        that you may grudgingly accept it and then move forward with the executive action?


        THE PRESIDENT: It’s always nice to negotiate a little bit, right? So, you know, whatever you get. But I
        would hope that there won’t be a shutdown. I am extremely unhappy with what the Democrats
        have given us. It’s sad. It’s sad. They’re doing the country no favor. They are hurting our country
        very badly. But we certainly don’t want to see a shutdown. But you’ll be hearing fairly soon.
        The bottom line is — on the wall — we’re building the wall. And we’re using other methods, other
        than this and in addition to this. We have a lot of things going. We have a lot of money in this
        country, and we’re using some of that money — a small percentage of that money — to build the
        wall, which we desperately need.


        Q Mr. President, do you plan to meet with President Xi at the end of March?


        THE PRESIDENT: Not at this moment. We have our people over there now. I just got a report. Things
        are going well with China. China wants to make a deal very badly. I want it to be a real deal, not just
        a deal that makes — you know, cosmetically looks good for a year. We have a chance to really make
        a deal — a real deal with China. We’ve never been in this position before. We’ve always been the
        lame duck. And we’re not the lame duck anymore. And we’ve gone up tremendously in value as a
        country, in economic value. Tremendously.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        8/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 74 of 142

        Larry, we’ve gone up what — $11 trillion, $14 trillion? And China has gone down close to $20 trillion
        since we’ve started this whole —


        MR. KUDLOW: Worst performing stock market in the world.


        THE PRESIDENT: Say it?


        MR. KUDLOW: China — worst performing stock market in the world.


        THE PRESIDENT: Has anybody ever heard of Larry Kudlow? (Laughter.) That voice. I hear that voice,
        and you think money. Right, Larry? (Laughter.)


        MR. KUDLOW: Thank you, sir.


        THE PRESIDENT: So, I didn’t even know that. That’s — China, he said, has the worst performing
        stock market right now in the world. And we don’t want that. We want China to do — but — and
        that’s because of us. And we’re — have to be one of the best performing stock markets, but we are
        the best performing country and we have a lot of potential for further growth.


        So we’re doing very well over in China. Our people are there. You know the people very well. And I
        think we’re going to have some good answers. I think — either way, I’m happy. I’m happy either
        way. I could live receiving billions and billions of dollars a month from China. China never gave us
        10 cents. It was always the opposite way. Now they’re paying billions of dollars a month for the
        privilege of coming into the United States and, honestly, taking advantage of our country. So we’ll
        see how it works out.


        But at some point, I expect to meet with President Xi — who I have a lot of respect for and like a lot
        — and make the parts of the deal that the group is unable to make. That’s the way deals happen.


        Q Will the March 1st deadline slide, do you think?


        THE PRESIDENT: Well, thus far, I’ve said — as you know, the tari s tick up for us. In other words, we
        take in much more money because the tari — and there’s nothing they can do that’s comparable,
        so it’s not like tit for tat. The tari s kick in; they go up.


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        9/10
6/12/2019                              RemarksDocument
                   Case 4:19-cv-00892-HSG      by President Trump
                                                             168-2in Cabinet
                                                                        FiledMeeting | The WhitePage
                                                                               06/12/19          House 75 of 142

        Right now, they’re paying — they’re paying 25 percent on $50 billion. Okay? And they are paying 10
        percent on $200 billion. So we have $250 billion. We have $267 billion that we were very nice about
        and we’re not taxing. On the $200 billion, we’re paying the 10 percent. The 10 percent on $200
        billion goes up to 25 percent on March 1st. And so far, I’ve said don’t do that.


        Now, if we’re close to a deal where we think we can make a real deal, and it’s going to get done, I
        could see myself letting that slide for a little while. But generally speaking, I’m not inclined to do
        that. Okay?


        Q If Congress sends you a deal that you disagree with, would you consider declaring a national
        emergency to build the wall?


        THE PRESIDENT: I consider everything. I’m considering everything. You know, we already have
        national emergencies out there. You know, President Obama, President Clinton, President Bush —
        they’ve declared many national — this is not unique. They’ve declared many national emergencies.
        Many, many. And you have some out there that we can use in addition to one that we can declare if
        we want to do it.


        Thank you very much everybody. Thank you. Thank you.


        Q Sir, were you aware that AMI was investigating Je Bezos?


        THE PRESIDENT: No. No, I wasn’t.


        END


        12:17 P.M. EST




https://www.whitehouse.gov/briefings-statements/remarks-president-trump-cabinet-meeting-13/                        10/10
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 76 of 142




         Exhibit 16
6/12/2019           Presidential
                    Case         Proclamation on Declaring a Document
                            4:19-cv-00892-HSG                National Emergency Concerning
                                                                            168-2    Filed the06/12/19
                                                                                              Southern Border of the United
                                                                                                           Page      77 ofStates
                                                                                                                            142| The White House




                                                                  PROCLAMATIONS



            Presidential Proclamation on Declaring a National
            Emergency Concerning the Southern Border of the
                               United States
                                                             NATIONAL SECURITY & DEFENSE

                                                           Issued on: February 15, 2019


                                                                      ★ ★ ★


        The current situation at the southern border presents a border security and humanitarian crisis
        that threatens core national security interests and constitutes a national emergency. The southern
        border is a major entry point for criminals, gang members, and illicit narcotics. The problem
        of large-scale unlawful migration through the southern border is long-standing, and despite the
        executive branch’s exercise of existing statutory authorities, the situation has worsened in certain
        respects in recent years. In particular, recent years have seen sharp increases in the number of
        family units entering and seeking entry to the United States and an inability to provide detention
        space for many of these aliens while their removal proceedings are pending. If not detained, such
        aliens are o en released into the country and are o en di icult to remove from the United States
        because they fail to appear for hearings, do not comply with orders of removal, or are otherwise
        di icult to locate. In response to the directive in my April 4, 2018, memorandum and subsequent
        requests for support by the Secretary of Homeland Security, the Department of Defense has
        provided support and resources to the Department of Homeland Security at the southern border.
        Because of the gravity of the current emergency situation, it is necessary for the Armed Forces to
        provide additional support to address the crisis.


        NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the Constitution and the
        laws of the United States of America, including sections 201 and 301 of the National Emergencies
        Act (50 U.S.C. 1601 et seq.), hereby declare that a national emergency exists at the southern border

https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-national-emergency-concerning-southern-border-united-states/   1/2
6/12/2019           Presidential
                    Case         Proclamation on Declaring a Document
                            4:19-cv-00892-HSG                National Emergency Concerning
                                                                            168-2    Filed the06/12/19
                                                                                              Southern Border of the United
                                                                                                           Page      78 ofStates
                                                                                                                            142| The White House
        of the United States, and that section 12302 of title 10, United States Code, is invoked and made
        available, according to its terms, to the Secretaries of the military departments concerned, subject
        to the direction of the Secretary of Defense in the case of the Secretaries of the Army, Navy, and Air
        Force. To provide additional authority to the Department of Defense to support the Federal
        Government’s response to the emergency at the southern border, I hereby declare that this
        emergency requires use of the Armed Forces and, in accordance with section 301 of the National
        Emergencies Act (50 U.S.C. 1631), that the construction authority provided in section 2808 of title
        10, United States Code, is invoked and made available, according to its terms, to the Secretary of
        Defense and, at the discretion of the Secretary of Defense, to the Secretaries of the military
        departments. I hereby direct as follows:


        Section 1. The Secretary of Defense, or the Secretary of each relevant military department, as
        appropriate and consistent with applicable law, shall order as many units or members of the Ready
        Reserve to active duty as the Secretary concerned, in the Secretary’s discretion, determines to be
        appropriate to assist and support the activities of the Secretary of Homeland Security at the
        southern border.


        Sec. 2. The Secretary of Defense, the Secretary of the Interior, the Secretary of Homeland Security,
        and, subject to the discretion of the Secretary of Defense, the Secretaries of the military
        departments, shall take all appropriate actions, consistent with applicable law, to use or support
        the use of the authorities herein invoked, including, if necessary, the transfer and acceptance of
        jurisdiction over border lands.


        Sec. 3. This proclamation is not intended to, and does not, create any right or benefit, substantive
        or procedural, enforceable at law or in equity by any party against the United States, its
        departments, agencies, or entities, its o icers, employees, or agents, or any other person.


        IN WITNESS WHEREOF, I have hereunto set my hand this fi eenth day of February, in the year of our
        Lord two thousand nineteen, and of the Independence of the United States of America the
        two hundred and forty-third.


                                                                DONALD J. TRUMP




https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-national-emergency-concerning-southern-border-united-states/   2/2
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 79 of 142




         Exhibit 17
6/12/2019           Case 4:19-cv-00892-HSG President
                                           Document  Donald168-2
                                                            J. Trump'sFiled
                                                                       Border 06/12/19
                                                                              Security Victory Page 80 of 142




                                                                     FACT SHEETS



         President Donald J. Trump’s Border Security Victory
                                                              NATIONAL SECURITY & DEFENSE

                                                            Issued on: February 15, 2019


                                                                       ★ ★ ★




         “
         I will never waver from my sacred duty to defend this Nation and its people.
         We will get the job done.

         President Donald J. Trump


         SECURING OUR BORDER: President Donald J. Trump is following through on his promise to
         secure the border with legislation and Executive action.


         • President Trump was elected partly on his promise to secure the Southern Border with a barrier
             and, since his first day in o ice, he has been following through on that promise.

         • As the President has said, sections of the border wall are already being built, and legislation and
             Executive actions are building on that progress.

         • Executive action being taken by the President makes available additional funding to secure our
             border that is essential to our national security.


         LEGISLATIVE WINS: President Trump secured a number of significant legislative victories in
         the Homeland Security appropriations bill that further his e ort to secure the Southern
         Border and protect our country.




https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-border-security-victory/               1/4
6/12/2019           Case 4:19-cv-00892-HSG President
                                           Document  Donald168-2
                                                            J. Trump'sFiled
                                                                       Border 06/12/19
                                                                              Security Victory Page 81 of 142

         • The funding bill contains robust resources and additional provisions to secure the border and
             strengthen immigration enforcement.

         • The bill provides $1.375 billion for approximately 55 miles of border barrier in highly dangerous
             and drug smuggling areas in the Rio Grande Valley, where it is desperately needed.

             • More than 40 percent of all border apprehensions occurred in the Rio Grande Valley sector in
                 fiscal year (FY) 2018.

             • The Rio Grande Valley was the border sector with the most known deaths of illegal border
                 crossers in FY 2018.

         • $415 million will go toward addressing the humanitarian crisis at the border by providing
             medical care, transportation, processing centers, and consumables.

         • President Trump successfully rejected e orts by some to undercut Immigration and Customs
             Enforcement’s (ICE) ability to uphold our laws and detain illegal aliens, including criminals.

             • ICE funding supports nearly 5,000 additional beds to detain illegal aliens and keep criminals
                 o our streets.

         • Customs and Border Protection will receive funding for 600 additional o icers.

         • This bill will help keep deadly drugs out of our communities by increasing drug detection at
             ports of entry, including opioid detection sta ing, labs, and equipment.


         A PROMISE TO ACT: President Trump is taking Executive action to ensure we stop the national
         security and humanitarian crisis at our Southern Border.


         • President Trump is using his legal authority to take Executive action to secure additional
             resources, just as he promised. In part, he is declaring a national emergency that makes
             available additional troops and funding for military construction.

         • Including funding in Homeland Security appropriations, the Administration has so far identified
             up to $8.1 billion that will be available to build the border wall once a national emergency is
             declared and additional funds have been reprogrammed, including:

             • About $601 million from the Treasury Forfeiture Fund



https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-border-security-victory/              2/4
6/12/2019           Case 4:19-cv-00892-HSG President
                                           Document  Donald168-2
                                                            J. Trump'sFiled
                                                                       Border 06/12/19
                                                                              Security Victory Page 82 of 142

             • Up to $2.5 billion under the Department of Defense funds transferred for Support for
                 Counterdrug Activities (Title 10 United States Code, section 284)

             • Up to $3.6 billion reallocated from Department of Defense military construction projects
                 under the President’s declaration of a national emergency (Title 10 United States Code,
                 section 2808)

         • These funding sources will be used sequentially and as needed.

         • The Department of Homeland Security, Department of Defense, and the Army Corps of
             Engineers are working to create a prioritized list of segments and a work plan for the remainder
             of FY 2019 and beyond.

             • New projects could include: new levee wall, new and replacement primary pedestrian barrier,
                 new vehicle-to-pedestrian barrier, and new secondary barrier.


         NATIONAL EMERGENCY ON OUR BORDER: The President is using his clear authority to declare
         a national emergency as allowed under the National Emergencies Act.


         • Since 1976, presidents have declared nearly 60 national emergencies.

             • Most of the previously declared national emergencies have been continually renewed and are
                 still in e ect, a er being continually renewed.

         • Multiple Governors have declared states of emergency along the border in the past.

             • Former Arizona Governor Janet Napolitano, who became President Obama’s DHS Secretary,
                 declared a state of emergency along the border in 2005.

             • Former New Mexico Governor Bill Richardson also declared a state of emergency at the
                 border in 2005.

         • Former President George W. Bush and former President Obama both directed the use of the
             military to assist DHS in securing and managing the Southern Border.

         • Former President Bush declared a national emergency in 2001, which invoked reprogramming
             authority granted by Title 10 United States Code, section 2808, and both he and former
             President Obama used that authority a total of 18 times to fund projects between 2001 and
             2014.


https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-border-security-victory/              3/4
6/12/2019           Case 4:19-cv-00892-HSG President
                                           Document  Donald168-2
                                                            J. Trump'sFiled
                                                                       Border 06/12/19
                                                                              Security Victory Page 83 of 142

         ADDRESSING THE CRISIS AT HAND: President Trump is taking the necessary steps to address
         the crisis at our Southern Border and stop crime and drugs from flooding into our Nation.


         • Cartels, tra ickers, and gangs, like the vile MS-13 gang, have taken advantage of our weak
             borders for their own gain.

         • Immigration o icers have made 266,000 arrests of criminal aliens in the last two fiscal years.

             • This includes aliens charged or convicted of approximately 100,000 assaults, 30,000 sex
                 crimes, and 4,000 killings.

         • Tons of deadly drugs have flooded across the border and into our communities, taking countless
             American lives.

             • Methamphetamine, heroin, cocaine, and fentanyl all flow across our Southern Border and
                 destroy our communities.

             • More than 70,000 Americans died of drug overdoses in 2017 alone.

         • Human tra ickers exploit our borders to tra ic young girls and women into our country and sell
             them into prostitution and slavery.

         • Massive caravans of migrants view our unsecure border as a way to gain illegal entry into our
             country and take advantage of our nonsensical immigration loopholes.




https://www.whitehouse.gov/briefings-statements/president-donald-j-trumps-border-security-victory/              4/4
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 84 of 142




         Exhibit 18
  Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 85 of 142




                       Stenographic Transcript
                             Before the


                         COMMITTEE ON
                        ARMED SERVICES


           UNITED STATES SENATE


        HEARING TO RECEIVE TESTIMONY ON THE
DEPARTMENT OF DEFENSE BUDGET POSTURE IN REVIEW OF
THE DEFENSE AUTHORIZATION REQUEST FOR FISCAL YEAR
    2020 AND THE FUTURE YEARS DEFENSE PROGRAM

                     Thursday, March 14, 2019

                          Washington, D.C.


                ALDERSON COURT REPORTING
                    1111 14TH STREET NW
                          SUITE 1050
                  WASHINGTON, D.C. 20005
                        (202) 289-2260
                   www.aldersonreporting.com
                                                                                      1
 Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 86 of 142

  1                      HEARING TO RECEIVE TESTIMONY ON THE

  2          DEPARTMENT OF DEFENSE BUDGET POSTURE IN REVIEW OF THE

  3      DEFENSE AUTHORIZATION REQUEST FOR FISCAL YEAR 2020 AND THE

  4                         FUTURE YEARS DEFENSE PROGRAM

  5

  6                           Thursday, March 14, 2019

  7

  8                                            U.S. Senate

  9                                            Committee on Armed Services

 10                                            Washington, D.C.

 11

 12              The committee met, pursuant to notice, at 9:31 a.m. in

 13    Room SD-G50, Dirksen Senate Office Building, Hon. James M.

 14    Inhofe, chairman of the committee, presiding.

 15              Committee Members Present:         Senators Inhofe

 16    [presiding], Wicker, Fischer, Cotton, Rounds, Ernst,

 17    Sullivan, Perdue, Cramer, McSally, Scott, Blackburn, Hawley,

 18    Reed, Shaheen, Gillibrand, Blumenthal, Hirono, Kaine, King,

 19    Heinrich, Warren, Peters, Manchin, Duckworth, and Jones.

 20

 21

 22

 23

 24

 25

                                Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
                                                                                         50
 Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 87 of 142

  1              Senator Hirono:     I'll get to the question.

  2              Mr. Shanahan:   All right.

  3              Senator Hirono:     -- as well as the impact of removing

  4    that testing capacity from PMRF.                 So, briefly, could you

  5    tell us how operationalizing the Aegis Ashore site in Kauai

  6    would add to our ability to defend Hawaii from missile

  7    threats, especially as the major missile threat to Hawaii

  8    would be an ICBM, and the Aegis Ashore is not set up to

  9    counter ICBMs?

 10              Mr. Shanahan:   My understanding of the request in the

 11    MDR is that it's a study to assess taking the test assets

 12    and operationalizing them.              And, as you well point out, the

 13    ground-based midcourse defense system that is resident in

 14    Alaska defends Hawaii.            I believe that the study will look

 15    at what are other threats that may be posed to Hawaii, and

 16    how there might be a layered defense.                  But, as you pointed

 17    out, the test range there is vital capability and capacity

 18    for developing our missile defense systems.

 19              Senator Hirono:     So, I want to make sure that my

 20    concerns are in the record.              For Secretary Shanahan and

 21    General Dunford, 2 weeks ago before this committee, General

 22    O'Shaughnessy, the North -- Northern Command Commander,

 23    testified that the current situation at our southern border

 24    is, to quote him, "not a military threat."                 Do you agree,

 25    Secretary Shanahan, that the situation on the southern

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                     www.AldersonReporting.com
                                                                                        51
 Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 88 of 142

  1    border is not a military threat?

  2              Mr. Shanahan:   Senator, you're referring to General

  3    O'Shaughnessy's testimony?

  4              Senator Hirono:     Yes.

  5              Mr. Shanahan:   Yeah.       What I recall from his testimony

  6    is, he said that it is not a military threat.                  He said

  7    border security is national security.

  8              Senator Hirono:     I understand that.        But, he said

  9    specifically that the -- it's not a military threat.                     I'm

 10    asking you whether you agree with him that --

 11              Mr. Shanahan:   I --

 12              Senator Hirono:     -- it's not a military threat.

 13              Mr. Shanahan:   I agree with him.

 14              Senator Hirono:     General Dunford?

 15              General Dunford:      I agree.        It's a security challenge,

 16    not a military threat.

 17              Senator Hirono:     So, you testified, Secretary -- Mr.

 18    Secretary, that there are 6,000 troops currently deployed at

 19    our southern border.          Can you tell us how long they're going

 20    to be there?

 21              Mr. Shanahan:   The -- I'd say 30 or 40 percent of them

 22    will be departing in the next month or so when they complete

 23    some of their work.          And I believe we'll probably draw down

 24    to between 3- and 4,000.

 25              Senator Hirono:     Is this something that the President

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                    www.AldersonReporting.com
                                                                                          52
 Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 89 of 142

  1    is indicating to you, or can he say that, "I want you all to

  2    remain at the border"?

  3              Mr. Shanahan:   No, this was part of the tasking from

  4    the Department of Homeland Security.                   And, based on their

  5    request to us --

  6              Senator Hirono:     From the President.

  7              Mr. Shanahan:   From the Department.

  8              Senator Hirono:     Yes.

  9              Let me get on to a matter that is of great concern to

 10    some -- to a lot of us, actually.                  Secretary Shanahan, in

 11    your response to Senator Inhofe's question about refueling

 12    the Truman, you stated that growing the workforce in the

 13    shipyard is a priority, and the move to not refuel the

 14    Truman would save 3.4 billion over 5 years.                   And how does

 15    canceling 3 years of shipyard work grow the workforce there?

 16              Mr. Shanahan:   Yeah.       The workforce -- when we look at

 17    what is in the shipyard, so the combination of submarines,

 18    new carriers, and then maintenance, all that is done in the

 19    same shipyards, and that workforce moves from project to

 20    project.       So, when we look at the total employment, the

 21    actual total employment goes up over the period of time in

 22    which we're building the two carriers.

 23              Senator Hirono:     Frankly, as I talk with some of the

 24    people from the shipyards, I'm not so sure that that is the

 25    case.       And it'll cost about 3.4 billion to refuel the

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                      www.AldersonReporting.com
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 90 of 142




         Exhibit 19
     Case
     Case4:19-cv-00892-HSG
          4:19-cv-00872-HSG Document
                            Document168-2
                                     89-12 Filed
                                           Filed06/12/19
                                                 04/25/19 Page
                                                          Page91
                                                               2 of
                                                                  of158
                                                                     142



CQ Congressional Transcripts
Mar. 26, 2019
Mar. 26, 2019 Revised Final


         House Armed Services Committee Holds Hearing
                               on
               Fiscal 2020 Defense Authorization

SMITH:


A couple of process issues to start. The secretary has said that he can be here until three which

calls into question just how big of a masochist, he is but we do appreciate the--the ability to--to

be here that long. We are going to take a break at 12:15, from 12:15 until 12:30 and then we will

resume. We don't have to go until 3 o'clock but we are going to try to give members as much

time as possible understanding the importance of this hearing.


With that call the hearing to order. I want to thank the Honorable Patrick Shanahan, Acting

Secretary of Defense; General Joseph Dunford, Chairman of the Joint Chiefs of Staff and the

Honorable David Norquist who is performing the duties of the Deputy Secretary of Defense.

First note I believe this will be the last, probably the last time that General Dunford testifies

before our committee. He has held--held many roles within the military and I just want to say on
a personal note it has been a great pleasure working with you. You have served your country

incredibly well, do an outstanding job and we've always had a very open dialogue. We all know

that there are tensions between the Pentagon in Congress but you have done an outstanding job

of truly you know letting us know you care what we think, you want to work with us, you want

to make this process work. I really appreciate your leadership.


And Mr. Shanahan, Mr. Norquist, this is both your first hearings in your current acting roles. As
I discussed with the Secretary yesterday there's getting to be sort of a Bud Selig joke here for

those of you who follow baseball. He was made the baseball Chairman and then he was the
                                                   1
     Case 4:19-cv-00892-HSG
          4:19-cv-00872-HSG Document 168-2
                                     89-12 Filed 06/12/19
                                                 04/25/19 Page 92
                                                               14 of 142
                                                                     158




And it is, you know, a bit of sort of arcane policy even I didn't fully understand. But by and

large, the Pentagon is not allowed to simply move money from one account to another without

coming back through the full legislative process. But given the amount of money that the at the

Pentagon and given how much things change, we have given, through the congressional process,

the ability to reprogram I think it was $4 billion last year.


But one of the sort of gentlemen's agreements about that was if you reprogram money, you will

not do it without first getting the approval of all for relevant committees, Defense approps in the

House and Senate, and armed services in the House and the Senate. For the first time since we've

done that, on the reprogramming request help fund the wall, basically you're--you're shifting

money from the MILPERS account into the, I forget what the drug--drug safety account,

whatever it is, drug enforcement account so that you can then take it out of the account and put it

to the wall. And you are not asking for our permission. Now, you understand that the result of

that, likely, is that the Appropriations Committee in particular would no longer give--



SMITH:


-- the Pentagon reprogramming authority. I think that's unfortunate because they need it. And I

guess my--my question is what was the discussion like about in deciding to break that rule and

what is your view of the implications for it going forward, in terms of the relationship between

the Pentagon and Congress in general, and specifically how much is it going to hamper you to

not have reprogramming authority after this year?


SHANAHAN:


Chairman, what was the second part of that? There was the disclosures the discussion--


SMITH:

                                                  13
     Case 4:19-cv-00892-HSG
          4:19-cv-00872-HSG Document 168-2
                                     89-12 Filed 06/12/19
                                                 04/25/19 Page 93
                                                               15 of 142
                                                                     158




--How is it--how is it going to hamper the relationship--


SHANAHAN:


--That was the--


SMITH:


--The--I'm sorry, how was it going to hamper your ability to do your job if you don't have any

reprogramming authority going forward?


SHANAHAN:


Right, yeah. Well, the discussion, I think you and I have also been party to--to this discussion is

that by unilaterally reprogramming, it was going to affect our ability long-term to be able to do

discretionary reprogramming that we had traditionally done in coordination. It was a very

difficult discussion and we understand the significant downsides of the losing what amounts to a

privilege.


The conversation took place prior to the declaration of a national emergency. It was part of the
consulting that went on. We said here are the risks longer-term to the department, and those

risks--risks were weighed. And then given a legal order from the commander-in-chief, we are

executing on that order. And as--as we discussed, the first reprogramming was $1 billion. And I

wanted to do it before we had this committee hearing because we've been talking about this for

some time and I've been deliberately working to be transparent in this process, fully knowing

that there is downsize, which will hamper us.


SMITH:




                                                 14
     Case 4:19-cv-00892-HSG
          4:19-cv-00872-HSG Document 168-2
                                     89-12 Filed 06/12/19
                                                 04/25/19 Page 94
                                                               16 of 142
                                                                     158




And ultimately you ask for it--you asked for $1 billion yesterday and it's still the plan to ask for

$2.4 billion out of the drug enforcement account?


SHANAHAN:


We have--we haven't made the assessment of what--so consider these increments or tranches,

however you want to praise them. Potentially, we could draw $2.5 billion when we look at the--

the total general transfer authority. We think beyond that would be too painful to--being able to

continue to maintain readiness and operations. But we don't know what that next increment of--

of funding would look like.


SMITH:


Right. And one final question on this piece. You're getting the money because I believe it's the

Army, or was it the Army and the Marine Corps--


SHANAHAN:


--Yeah--


SMITH:


--That did not meet their end strength goals for--


SHANAHAN:


--Let me ask David Norquist.


SMITH:


Okay, sure.

                                                 15
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 95 of 142




         Exhibit 20
                       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 PageWILLIAM
ADAM SMITH, WASH INGTON, CHAIRMAN
                                                                                  96 M.of"MAC
                                                                                           142" THORNBERRY, TEXAS.
SUSAN A DAVIS, CALIFORNIA                                                                      RANKING MEMBER
JAMES R. LANGEVIN, RHODE ISLAND                                                              JOE WILSON, SOUTH CAROLINA
RICK LARSEN, WASHINGTON                                                                      ROB BISHOP, UTAH
J IM COOPER, TENNESSEE                                                                       MICHAEL R. TURNER, OHIO
JOE COURTNEY, CONNECTICUT                                                                    MIKE ROGERS, ALABAMA
                                                                                             K. MICHAEL CONAWAY, TEXAS
JOHN GARAMENDI, CALIFORN IA
JACKIE SPEIER, CALIFORNIA
TULSI GABBARD, HAWAII
                                         COMMI'ITEE ON ARMED SERVICES                        DOUG LAMBORN , COLORADO
                                                                                             ROBERT J. WITTMAN, VIRGINIA
DONALD NORCROSS, NEW JERSEY                                                                  VICKY HARTZLER, MISSOURI

                                            w.~. J!>ouse of l\epresentatibes
RUBEN GALLEGO, ARIZONA                                                                       AUSTIN SCOTT. GEORGIA
SETH MOULTON, MASSACHUSETTS                                                                  MO BROOKS, ALA BAMA
SALUD 0 . CARBAJAL, CALIFORNIA                                                               PAUL COOK, CALIFORNIA
ANTHONY G. BROWN. MARYLAND, VICE CHAIR                                                       BRADLEY BYRNE, ALABAMA
RO KHANNA, CALIFORNIA
WILLIAM R. KEATING, MASSACHUSETTS
                                                wmasbington, ll<IC 20515-6035                SAM GRAVES, MISSOURI
                                                                                             ELISE M . STEFANIK, NEW YORK
FILEMON VELA, TEXAS                               ONE HUN DRED SIXTEENTH CONGRESS            SCOTT OesJARLAIS, TENNESSEE
ANDY KIM, NEW JERSEY                                                                         RALPH LEE ABRAHAM, LOUISIANA
KENDRA S. HORN, OKLAHOMA                                                                     TRENT KELLY, MISSISSIPPI
GILBERT RAY CISNEROS, JR.. CALIFORNIA                                                        MIKE GALLAGHER, WISCONSIN
CHRISSY HOULAHAN, PENNSYLVANIA                                                               MATT GAETZ, FLORIDA
JASON CROW, COLORADO                                                                         DON BACON, NEBRASKA
XOCHITL TORRES SMALL, NEW MEXICO                                                             JIM BANKS, INDIANA
ELISSA SLOTKIN, MICHIGAN                                                                     LIZ CHENEY, WYOMING
MIKIE SHERRILL, NEW JERSEY                                                                   PAUL MITCHELL, M ICHIGAN
KATIE HILL, CALIFORNIA                                                                       JACK BERGMAN, M ICHIGAN
VERONICA ESCOBAR, TEXAS                                                                      MICHAEL WALTZ, FLORIDA
DEBRA A. HAALAND, NEW MEXICO                            March 26, 2019
JARED GOLDEN, MAINE
 LORI TRAHAN, MASSACHUSETTS                                                                  PAUL ARCANGEL!, STAFF DIRECTOR
 ELAINE G. LURIA, VIRGINIA




             The Honorable David L. Norquist
             Under Secretary of Defense, Comptroller
              and Chief Financial Officer
             U.S . Department of Defense
             Washington, D.C. 20301

              Dear Mr. Norquist:

                   The House Committee on Armed Services has completed its review of the proposed
              reprogramming request FY 19-01 RA. This reprogramming action would transfer approximately
              $1.0 billion among fiscal year 2019 appropriations.

                    The committee denies this request. The committee does not approve the proposed use of
              Department of Defense funds to construct additional physical barriers and roads or install
              lighting in the vicinity of the United States border.

                                                             Sincerely,




                                                            Dl9J
                                                             Adam Smitli
                                                             Chairman

              AS:msh
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 97 of 142




         Exhibit 21
                        Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 98 of 142
NITA M . LOW EY, NEW YORK,         CH AIRW O M A N                                                                     KAY GRANGER, TEXAS
                                                                                                                       HA ROLD ROGERS, KENTUCKY
MARCY KAPTUR, OHIO                                                                                                     ROBERT B. ADERHOLT, ALABAMA
PETER J . VISCLOSKY, INDIANA                                                                                           MICHAEL K. SIMPSON, IDAHO
JOSE E. S ERRA N O, NEW YORK                                                                                           JOHN R. CARTER, TEXAS
ROSA L. DeLAU RO. CONNECTICUT                                                                                          KEN CALVERT, CALIFORNIA



                                                     Q:ongrcss of the tinitcd ~tatcs
DAVIDE. PRICE, NORTH CAROLINA                                                                                          TOM COLE, OKLAHO MA
LUCILL E AOYB A L· ALLARD, CALIFORNIA                                                                                  MARIO DIAZ· BALART, FLORIDA
SANFORD D. BISHOP. J•.. GEORGIA                                                                                        TOM GRAVES, GEORGIA
BARBARA LEE, CA LIFORNIA                                                                                               STEVE WOMACK, ARKANSAS
BETTY M CCOL LUM, MINNESOTA                                                                                            J EFF FORTE NBERRY, N EBRASKA
TIM RYAN , OH IO
C. A . DUTCH R UPPERSBERGER, MARYLAND
                                                           !louse of 1Rrpresentatiors                                  CHUCK FLEISCHMANN. TENNESSEE
                                                                                                                       J AIME HE RRERA BEUTLER, WASHINGTON
                                                                                                                       DAVID P. JOYCE, OH IO
DEBBIE W ASSERMAN SCHULTZ. FLORIDA
HENRY C UELLA R, TEXAS
CHEL LIE PINGREE, MAINE
                                                          Q:ommittee on 21.ppropriations                               ANDY HARR IS, MARYLAND
                                                                                                                       MARTHA ROBY, ALABAM A
                                                                                                                       MARKE. AMODE I, NEVADA
MIKE QU IGLEY, ILLINOIS
DEREK KI LMER , WASHINGTON
MATT CARTWRIG HT, PEN NSYLVANIA
                                                          ~ashington, 39[ 2051 5- 6015                                 CHRIS STEWART. UTAH
                                                                                                                       STEVEN M . PALAZZO, MISSISSIPPI
GRACE MENG, NEW YORK                                                                                                   DAN NEWHO USE, WASHIN GTON
MARK POCAN. WISCONSIN                                                                                                  JOHN R. MOOLENAAR, MICHIGAN
KATH ERINE M . CLARK, MASSACHUSETTS                                                                                    JOHN H. RUTHERFORD. FLORIDA
PETE A GU ILAR, CALIFORNIA                                                                                             Will HURD, TEXAS
LOIS FRANKEL. FLORIDA
CHERI BUSTOS, I LLINOIS                                          March 26, 2019
BONN IE WATSON COLEMAN, NEW JERSEY
BRENDAL. LAWRENCE, MICHIGAN
                                                                                                                                SHALANDA YOUNG
NOR M A J . TORRES. CALIFORNIA
                                                                                                                            CLERK AND STAFF DIRECTOR
CHAR LI E CRIST, FLORIDA
ANN KIRKPATRICK, ARIZONA                                                                                                           12021225-2771
ED CASE, HAWAII




              The Honorable David L. Norquist
              Under Secretary of Defense, Comptroller
              Department of Defense
              Washington, DC 20301

              Dear Mr. Secretary:

                      The Committee has received and reviewed the requested reprogramming action, FY 19-
              01 RA, submitted to the Committee on March 25, 2019, which proposes the transfer of $1 billion
              from fiscal year 2019 Military Personnel, Army and Army Reserve accounts to the Drug
              Interdiction and Counter Drug Activities account for the purposes of erecting a wall on the U.S.
              southern border.

                          The Committee denies the request.

                       The Defense Appropriations Act of2019 was enacted on September 28, 2018, and
              inherent in the enactment is the specific allocation of appropriations and the execution of funds
              as called for under the Constitution between the Congress and the Executive Branch. Article 1
              states, "No Money shall be drawn from the Treasury, but in Consequence of Appropriations
              made by Law". The reprogramming transmitted by the Department denies the Congress and the
              Committee on Appropriations those stated Constitutional prerogatives; these funds were neither
              requested nor appropriated for the activities described in the reprogramming. With this unilateral
              action, the historic and unprecedented comity that has existed between the Committee and the




                                                                                                  c·
              Department has been breached.




                                                                   (.-->
                                                                       i:rr1-er;J
                                                                     -...
                                                                            \
                                                                            I
                                                                                ~;··-;K
                                                                                '·,'\.,
                                                                                          (/ \\
                                                                                          . .'-----'
                                                                                                           Ir -"\)
                                                                                                       ,•• \\ ../ ~~l
                                                                                                         ·-~
                                                                                                                "'-... ......._____/
                                                                                                                                    J

                                                                     Peter J . Vi'S'olosky
                                                                     Chai1man
                                                                     Defense Subcommittee
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 99 of 142




         Exhibit 22
6/12/2019                    International Border Vehicle
                   Case 4:19-cv-00892-HSG                 Barrier - Organ
                                                       Document           Pipe Cactus
                                                                        168-2         National
                                                                                   Filed       Monument (U.S.
                                                                                           06/12/19      Page National
                                                                                                                  100Park
                                                                                                                       of Service)
                                                                                                                          142

            National Park Service(/)

                                                                          INFO          ALERTS          MAPS         CALENDAR        RESERVE
                                                                                             1




  NPS.gov (/) / Park Home (/orpi/index.htm) / Learn About the Park (/orpi/learn/index.htm)
   / History & Culture (/orpi/learn/historyculture/index.htm) / Places (/orpi/learn/historyculture/places.htm) / International Vehicle Barrier




  International Border Vehicle Barrier




https://www.nps.gov/orpi/planyourvisit/barrier.htm                                                                                             1/3
6/12/2019                    International Border Vehicle
                   Case 4:19-cv-00892-HSG                 Barrier - Organ
                                                       Document           Pipe Cactus
                                                                        168-2         National
                                                                                   Filed       Monument (U.S.
                                                                                           06/12/19      Page National
                                                                                                                  101Park
                                                                                                                       of Service)
                                                                                                                          142
                                                        For the longest time, the only indication of an international
                                                        border was stone obelisks placed every few miles across the
                                                        border. Eventually a barbed-wire fence appeared to keep
                                                        livestock and vehicles from entering the desert wilderness of
                                                        Organ Pipe Cactus. In the mid-1900s, the land surrounding
                                                        Organ Pipe Cactus became prime corridors for illegal trade
                                                        due to its rugged terrain, yet close proximity to major
  This steel fence is designed to stop car and
                                                        metropolitian areas. To avoid detection, many individuals
  truck traffic that drove from Mexico through
                                                        began illegally driving through the barbed-wire fence.
  the wilderness of Organ Pipe Cactus National
  Monument to enter into the United States              The damage caused by this illegal use was astounding.
  illegally.
                                                        Eventually more than 200 miles of illegal roads traversed
                                                        Organ Pipe Cactus.

  In 2004, the monument undertook the work of constructing a vehicle barrier along the south
  boundary at the Mexico border. It stretches 30 miles of our southern boundary.

  The barrier was designed to stop vehicles from driving around the US customs offices in Lukeville
  on Highway 85, or up through the desert wilderness instead of using Highway 85.

  In 2006, the NPS finished building thesteel fence. Although the three-year construction project was
  costly, the natural and cultural resources it has protected are priceless. It also provides positive
  value to visitor safety, officer safety, and our national security.




  The damage left behind by vehicles traveling through the sensitive desert wilderness is lasting and
  detrimental to native plant and animal species.

  Sue Rutman, NPS Photo




https://www.nps.gov/orpi/planyourvisit/barrier.htm                                                                                   2/3
6/12/2019                    International Border Vehicle
                   Case 4:19-cv-00892-HSG                 Barrier - Organ
                                                       Document           Pipe Cactus
                                                                        168-2         National
                                                                                   Filed       Monument (U.S.
                                                                                           06/12/19      Page National
                                                                                                                  102Park
                                                                                                                       of Service)
                                                                                                                          142
  The vehicle barrier has stopped nearly all off-road vehicle traffic through Organ Pipe Cactus National Monument.
  The barrier has not been breached, and monitoring has revealed a dramatic decline in illegal off-road vehicle
  activity. Visitor safety has increased, as the potential for high-speed chases along park roads has virturally
  vanished. The barrier design allows water, and animals, including the highly endangered Sonoran Pronghorn
  (/orpi/learn/nature/pronghorn.htm), to safely roam their natural ranges uninterrupted.

  In 2015, the National Park Service, in partnership with the Department of Homeland Security and neighboring
  public lands, embarked on a sucessful Wilderness Restoration project (/orpi/learn/nature/interagency-
  restoration.htm) to restore the disturbed lands to their natural state.




                                                                                                           Last updated: May 13, 2018




  CONTACT THE PARK

  Mailing Address:
  10 Organ Pipe Drive
  Ajo, AZ 85321
  Phone:
  (520) 387-6849 x7302




                                                                                                (//www.nps.gov)
                                                                                                National Park Service
                                                                                                U.S. Department of the Interior




https://www.nps.gov/orpi/planyourvisit/barrier.htm                                                                                      3/3
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 103 of 142




         Exhibit 23
                     UNCLASSIFIED//LAW
Case 4:19-cv-00892-HSG   Document      ENFORCEMENT
                                      168-2
                                  UNCLASSIFIEDFiledSENSITIVE
                                                    06/12/19 Page 104 of 142




                                   UNCLASSIFIED
                       UNCLASSIFIED//LAW ENFORCEMENT SENSITIVE
                                 UNCLASSIFIED
    Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 105 of 142

             Figure 25. Heroin-Related Deaths by U.S. Census Region, 1999 - 2016




                                                                                                        HEROIN
                                     Age Adjusted Rates.




      Source: DEA



        Figure 26. Customs and Border Protection Heroin Seizures by Southwest Border
                    Corridor in CY 2017, with Percent Change from CY 2016.




   Source: U.S. Customs and Border Protection

                                                   Mexican TCOs control the movement of
heroin were seized in the San Diego corridor,      heroin that enters the United States across
a 59 percent increase over the total seized        the SWB, until it reaches its destination
in 2016 (see Figure 26). A small percentage        in cities all over the United States. The
of all heroin seized by CBP along the land         majority of the flow is through POVs
border was between Ports of Entry (POEs).          entering the United States at legal ports
The CBP San Diego sector reported the              of entry, followed by tractor-trailers, where
greatest amount of heroin seized of all non-       the heroin is co-mingled with legal goods
POE land border seizures, followed by the          (see Figure 27). Body carriers represent
Tucson sector.                                     a smaller percentage of heroin movement



                                            UNCLASSIFIED                                           19
                                 UNCLASSIFIED
    Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 106 of 142
23 synthetic opioids. Notable synthetic                  TRANSPORTATION AND




                                                                                                            FENTANYL AND OTHER SYNTHETIC OPIOIDS
opioids controlled by China include, but are
not limited to, carfentanil, furanyl fentanyl,               DISTRIBUTION
valeryl fentanyl, and acryl fentanyl. In October
2017, ANPP and NPP were included in                  Fentanyl is transported into the United
Table I of the Convention against Drugs and          States in parcel packages directly from
Psychotropic Substances of 1988, which               China or from China through Canada,
placed them under international control.             and is also smuggled across the SWB
These new restrictions will likely make              from Mexico. Large volumes of fentanyl
synthesizing fentanyl more difficult in the near     are seized at the SWB, although these
term for DTOs currently reliant on receiving         seizures are typically low in purity, less than
already synthesized NPP. However, DTOs               ten percent on average. Conversely, the
with trained chemists will likely be able to         smaller volumes seized after arriving in the
either synthesize NPP or else switch to              mail directly from China can have purities
another method of fentanyl synthesis. DTOs           over 90 percent.
have consistently demonstrated the ability
to adapt to precursor chemical restrictions,         Because of the differences in both seizure
such as with methamphetamine, all while              size and average purity, it is currently not
maintaining a consistent supply of product to        possible to determine which source, Mexico
the United States.                                   or China, is the greater direct threat as a
                                                     supplier of fentanyl to the United States.
                                                     While seizures likely originating in Mexico
                                                     represent the largest total gross weight of
      FENTANYL PRODUCTION                            fentanyl seized in the United States, the
                                                     overall low purity of this fentanyl means a
      LABORATORY SEIZED IN                           relatively small portion of a given fentanyl
     MEXICO FOR THE FIRST TIME                       seizure is actually fentanyl. Fentanyl
                                                     sourced from China arrives in significantly
           SINCE 2016                                smaller quantities than fentanyl sourced
                                                     from Mexico, but due to its exceptionally
     In November 2017, a Mexican Army                high purity, it both poses a greater risk to
     patrol deployed to a remote part                the purchaser/user and can be adulterated
     of Sinaloa state discovered what                many more times. DEA reporting also
     was later confirmed as a fentanyl               indicates Mexican traffickers order fentanyl
     production laboratory, the first                from China, adulterate it, and smuggle it
     such discovery in Mexico since                  into the United States themselves, meaning
     2006. Mexican authorities seized                an unknown amount of seized Mexican
     809 grams of NPP; 1,442 grams                   parcels containing fentanyl are ultimately
     of ANPP; 80 liters and 789 grams                of Chinese origin. In addition, Mexican
     of noscapine; and 66 grams of                   traffickers’ primary source of supply for
     fentanyl at the site, in addition to            fentanyl precursor chemicals is also China.
     laboratory equipment. The discovery
     suggests lab operators were using
     the Siegfried method to synthesize                      MEXICO-SOURCED
     fentanyl at this location, supporting
     previous United States Government
                                                                FENTANYL
     (USG) assessments that Mexico                   Fentanyl trafficked by Mexican TCOs is
     was likely a source, alongside                  typically in multi-kilogram quantities and is
     China, for illicitly-produced fentanyl          combined with adulterants in clandestine
     in the United States. Neither NPP               facilities in Mexico prior to it moving into
     nor ANPP have any legitimate uses               the SWB region. Mexican TCOs most
     outside of being precursors used                commonly smuggle the multi-kilogram
     to synthesize fentanyl, according to            loads of fentanyl concealed in POVs before
     DEA laboratory information.                     trafficking the drugs through SWB POEs.
                                                     According to CBP and DEA reporting,
                                                     although fentanyl is often seized as a part
                                                     of poly drug loads (generally cocaine,
                                                     heroin, and methamphetamine), fentanyl
                                                     mixtures with other illicit drugs are very
                                                     uncommon at the wholesale level. This



                                              UNCLASSIFIED                                             33
                                              UNCLASSIFIED
                   Case 4:19-cv-00892-HSG Document  168-2 Filed 06/12/19 Page 107 of 142

                    Figure 60. U.S. Customs and Border Protection Nationwide and Southwest Border
COCAINE
                                          Cocaine Seizures, CY 2010 – CY 2017.




                   Source: U.S. Customs and Border Protection


           between CY 2016 and CY 2017. This                         passenger bus. The bundles were
           marks the third straight year seizures and                hidden underneath lead lining sheets,
           incidents in the San Diego corridor have                  wrapped in clear cellophane and black
           increased. The weight of total seizures in                tape (see Figure 62).
           the Big Bend corridor increased 144 percent
           and in the Laredo corridor 111 percent,               •   In December 2017, the McAllen
           the two largest increases. Furthermore,                   District Office (DO) supported by
           California saw the most seizures by weight                Houston HIDTA and CBP inspected
           with 53.2 percent—7,021 kilograms—while                   a suspicious freight shipment in
           39 percent—5,145 kilograms—occurred in                    Pharr, Texas. The shipment was
           Texas.                                                    destined for Atlanta, Georgia and
                                                                     contained numerous commercial bags
           Cocaine trafficking organizations use                     of noodles. After a K-9 free air sniff
           a wide variety of methods to transport                    search of the five pallets resulted in
           cocaine into and throughout the United                    an alert for the presence of narcotics,
           States. POVs remain the primary method                    x-ray examination found one pallet
           used to smuggle cocaine across the SWB.                   contained approximately 50 brick
           Traffickers hide cocaine amongst legitimate               shaped packages. The packages had
           cargo of commercial trucks or within secret               a combined weight of approximately
           compartments built within passenger                       58.5 kilograms of suspected cocaine
           vehicles. Traffickers are also increasingly               and were comingled inside the bags of
           targeting seaports along the East Coast                   noodles (see Figure 63).
           of the United States as law enforcement
           efforts have increased along the SWB.                 •   In November 2017, CBP officers
                                                                     from the Area Port of Philadelphia
               •   In January 2018, Border Patrol                    seized 321.64 kilograms hidden in
                   Agents at the Falfurrias, Texas USBP              false walls within several bedroom
                   Checkpoint seized 15 bundles of                   and kitchen cabinets shipped from
                   cocaine, weighing 20.09 kilograms,                Puerto Rico (see Figure 64). The false
                   hidden in the toilet of a commercial              compartments concealed 256 bricks




          52                                          UNCLASSIFIED
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 108 of 142
                          UNCLASSIFIED




                           UNCLASSIFIED
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 109 of 142




         Exhibit 24
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 110 of 142




                  A BUDGET FOR A


   Better
  America
       PROMISES KEPT. TAXPAYERS FIRST.




                                           FISCAL YEAR 2020
                            BUDGET OF THE U.S. GOVERNMENT
           Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 111 of 142
46                                                    Department of Health and Human Services

                                                          Reforms and Improves the U.S. Public Health
          Game-changing Progress                       Service Commissioned Corps (Corps). The Budget
                                                       proposes to transform the Corps into a leaner and more
              on HIV Drugs
                                                       efficient organization that would be better prepared to
         With advances in research and develop-        respond to public health emergencies and provide vital
     ment, biomedical tools are now available to       health services. The Budget significantly reduces the
     end the HIV epidemic in America. HIV antiret-     number of Corps officers working in non-mission criti-
                                                       cal positions and increases the number of officers work-
     roviral therapy has progressed substantially
                                                       ing in mission critical positions. The Budget creates a
     from the drugs available in the 1990s. What       Ready Reserve Corps similar to those used by other
     were formerly multi-pill, high-toxicity regi-     uniformed services to provide additional surge capac-
     mens have progressed to more potent, one          ity during public health emergencies. The Budget also
     pill per day regimens with few side effects.      makes changes to the funding structure of the Corps’
     In addition, there is now a groundbreaking        retirement pay and survivor’s benefits to align with how
     single pill, pre-exposure prophylaxis (PrEP),     the Government pays for almost all civilian and mili-
     which is proven to prevent HIV transmission.      tary retirement costs.
     There are more than 1.2 million Americans
                                                 Prioritizes Critical Health Research. The Bud-
     at high risk for HIV for whom PrEP is indicat-
                                              get provides $33 billion to improve public health by
     ed, yet only about 10 percent are currently
                                              advancing knowledge of living systems to tackle major
     on preventive therapy.                   health challenges and improve diagnosis, prevention,
                                              and treatment of diseases and disorders. With this in-
                                              vestment, NIH would continue to address the opioid
epidemic, make progress on developing a universal flu vaccine, and support the next generation of
researchers. NIH has provided upfront funding for certain projects in recent years and would con-
tinue this approach in 2019 and 2020 to facilitate efficient management of NIH resources across
multiple years. The Budget also supports cutting-edge intramural research by addressing the backlog
of repair and improvement across NIH facilities. In addition, the Budget includes a new, dedicated
effort to support research and develop new treatments for childhood cancer. Cancer is the leading
cause of death from disease among children and adolescents in the United States. The basic biology of
childhood cancers is not fully understood and differs from that of adult cancers. The Budget includes
increased funding and an innovative initiative to enable the Nation’s best researchers and doctors to
learn from every child with cancer, providing the opportunity to comprehend finally the unique causes
and the best cures for childhood cancer.
   Strengthens Health Services for American Indians and Alaska Natives. The Budget ex-
pands access to direct health services for American Indians and Alaska Natives by funding the staff-
ing and operations of new facilities and extending services to newly recognized Tribes. In addition,
the Budget boosts recruitment and retention efforts for qualified health professionals by funding
competitive employment packages for positions with high vacancies and building new staff quarters
at remote sites. The Budget also begins a multiyear effort to modernize the Indian Health Service’s
electronic health record (EHR) system to promote interoperability between Federal health systems,
as the Department of Veterans Affairs transitions to a new EHR system.

   Enhances Emergency Preparedness and Health Security. Infectious disease outbreaks
whether naturally occurring, such as an influenza pandemic, deliberate, or accidental, remain a se-
rious threat to the U.S. homeland. HHS undertakes a variety of activities to prevent, mitigate, and
respond to outbreaks and other public health threats. The Budget continues support for a variety of
preparedness and response programs across HHS.
       Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 112 of 142
114                                          OMB Contributors to the 2020 Budget


Timothy F. Soltis       Amanda L. Thomas               W           Debra (Debbie) L.
Amanda R.K. Sousane     Payton A. Thomas                             Williams
Rebecca L. Spavins      Will Thomas          Dana Wade             Michael B. Williams
Raquel A. Spencer       Philip Tizzani       James A. Wade         Rebecca Williams
Valeria Spinner         Thomas Tobasko       Brett Waite           Ken D. Willis
Sarah Whittle Spooner   Gia Tonic            Nicole Waldeck        Jamie S. Wilson
Travis C. Stalcup       Gil M. Tran          Heather V. Walsh      Paul A. Winters
Scott R. Stambaugh      Alyssa Trinidad      Kan Wang              Minzy Won
Nora Stein              Kim Marie V.         Tim Wang              Raymond J.M. Wong
Lamar R. Stewart         Tuminaro            Peter Warren          Jacob Wood
Ryan Stoffers           Austin Turner        Gary Waxman           Rachel P. Wood
Gary R. Stofko                               Bess M. Weaver        Sophia M. Wright
Terry W. Stratton                 U          Jacqueline K. Webb    Bert Wyman
Thomas J. Suarez                             Margaret Weichert
Alec J. Sugarman        Nicholas J. Ufier    Jeffrey A. Weinberg             Y
Kevin J. Sullivan       Shraddha A.          David Weisshaar
Jessica L. Sun           Upadhyaya           Philip R. Wenger      Jason Yaworske
Yasaman S. Sutton       Darrell J. Upshaw    Max W. West           Melany N. Yeung
Christina Swoope        Taylor J. Urbanski   Steve Wetzel          Sin Yeung
Katherine M. Sydor      Euler V. Uy          Arnette C. White      David Y. Yi
                                             Ashley M. White       Katey Yoast
         T                        V          Catherine E. White    Rita Young
                                             Curtis C. White       Robert A. Yu
Jamie R. Taber          Matthew J. Vaeth     Kim S. White
John Tambornino         Cynthia Vallina      Sherron R. White                Z
Naomi S. Taransky       Sarita Vanka         Chad S. Whiteman
Jay Teitelbaum          Areletha L. Venson   Brian Widuch          Eliana M. Zavala
Emma K. Tessier         Alexandra Ventura    Mary Ellen Wiggins    Jen Q. Zhu
Matthew A. Tetteh       Russ Vought          Rayna Wilkins         Erica H. Zielewski
Rich Theroux
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 113 of 142




         Exhibit 25
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 114 of 142
    Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 115 of 142




                                           Preface
The Overview Book has been published as part of the President’s Annual Defense Budget for the
past few years. From FY 1969 to FY 2005, OSD published the “Annual Defense Report” (ADR)
to meet 10 USC section 113 requirements. Subsequently, the Overview began to fill this role.

The Overview is one part of an extensive set of materials that constitute the presentation and
justification of the President’s Budget for FY 2020. This document and all other publications for
this and previous DoD budgets are available from the public web site of the Under Secretary of
Defense (Comptroller): http://comptroller.defense.gov.

The Press Release and Budget Briefing, often referred to as the “Budget Rollout,” and the
Program Acquisition Costs by Weapons System book, which includes summary details on major
DoD acquisition programs (i.e., aircraft, ground forces programs, shipbuilding, space systems,
etc.) are especially relevant.

The website for Performance Improvement tables and charts is
http://dcmo.defense.gov/Publications/AnnualPerformancePlanandPerformanceReport.aspx.

Other background information can be accessed at www.defense.gov.




                The estimated cost of this report or study for the
              Department of Defense is approximately $27,000 for
             the 2019 Fiscal Year. This includes $13,000 in expenses
              and $14,000 in DoD labor. Generated on 2019Mar05
                                RefID: E-DE33FD3




                                                i
    Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 116 of 142

Overview – FY 2020 Defense Budget

EMERGENCY REQUIREMENTS

Emergency Requirements ($9.2 billion): The FY 2020 budget request includes $9.2 billion of
emergency funding for unspecified military construction to build border barriers, backfill funding
reallocated in FY 2019 to build border barriers and rebuild facilities damaged by Hurricanes
Florence and Michael. This funding and the required transfer authority would be provided through
a general provision.




CHAPTER 6                           OVERSEAS CONTINGENCY OPERATIONS AND EMERGENCY
                                               6-9
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 117 of 142
Case 4:19-cv-00892-HSG Document 168-2 Filed 06/12/19 Page 118 of 142




         Exhibit 26
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 119 Borderof| The
                                                                                                                              142White House




                                                                       REMARKS



              Remarks by President Trump on the National
            Security and Humanitarian Crisis on our Southern
                                Border
                                                                        IMMIGRATION

                                                           Issued on: February 15, 2019


                                                                      ★ ★ ★

         Rose Garden
         10:39 A.M. EST


         THE PRESIDENT: Thank you very much, everybody. Before we begin, I’d like to just say that we
         have a large team of very talented people in China. We’ve had a negotiation going on for about two
         days. It’s going extremely well. Who knows what that means, because it only matters if we get it
         done. But we’re very much working very closely with China and President Xi, who I respect a lot.
         Very good relationship that we have. And we’re a lot closer than we ever were in this country with
         having a real trade deal.


         We’re covering everything — all of the points that people have been talking about for years that
         said couldn’t be done, whether it was the or anything. Anything. The unfairness. We’ve been
         losing, on average, $375 billion a year with China. A lot of people think it’s $506 billion. Some
         people think it’s much more than that. We’re going to be leveling the playing field.


         The tari s are hurting China very badly. They don’t want them. And frankly, if we can make the
         deal, it’d be my honor to remove them. But otherwise, we’re having many billions of dollars
         pouring into our Treasury. We’ve never had that before with China. It’s been very much of a one-
         way street.

https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 1/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 120 Borderof| The
                                                                                                                              142White House

         So, that’s happening. And the relationship with China is very good, but I think they finally respect
         our country. They haven’t respected us for a long time. Not for a long time.


         The UK and the U.S., as you probably have been seeing and hearing, we’re agreeing to go forward
         and preserve our trade agreement. You know all of the situation with respect to Brexit, and the
         complexity and the problems. But we have a very good trading relationship with the UK, and that’s
         just been strengthened further.


         So with the UK, we’re continuing our trade, and we are going to actually be increasing it very
         substantially as time goes by. We expect that the UK will be very, very substantially increased as it
         relates to trade with the United States. The relationship there, also, is very good.


         We have a lot of great announcements having to do with Syria and our success with the eradication
         of the caliphate. And that will be announced over the next 24 hours. And many other things. A lot
         of positive things are going on.


         We’re working on a summit. And you know all about the summit. It will be in Vietnam — Hanoi.
         And we will — we’ll be meeting in Hanoi. We’ll be meeting in Hanoi. I think a lot of you will be
         going, I suspect. And I hope we have the same good luck as we had in the first summit. A lot was
         done in the first summit. No more rockets going up. No more missiles going up. No more testing of
         nuclear. Get back our remains, the remains of our great heroes from the Korean War. And we got
         back our hostages.


         But we hope we’re going to be very much equally as successful. I’m in no rush for speed. We just
         don’t want testing. The sanctions, as you know, remain. Everything is remaining. China has been
         helping us, and Russia has been helping us. And South Korea, I think you can say, has been —
         we’ve been working very closely with South Korea, with Japan.


         But China, Russia, on the border, have really been at least partially living up to what they’re
         supposed to be doing. And that’s okay — as per the United Nations.


         So we will have a meeting on the 27th and 28th of February, and I think that will be a very
         successful one. I look forward to seeing Chairman Kim. We have also established a very good
         relationship, which has never happened between him or his family and the United States. They


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 2/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 121 Borderof| The
                                                                                                                              142White House

         have really taken advantage of the United States. Billions of dollars has been paid to them. And we
         won’t let that happen.


         But we think that North Korea and Chairman Kim have a tremendous potential as an economic
         force, economic power. Their location between South Korea and then Russia and China — right
         smack in the middle — is phenomenal.


         And we think that they have a great chance for tremendous economic prosperity in the future. So I
         look forward to seeing Chairman Kim in Vietnam.


         Today, I’m announcing several critical actions that my administration has taken to confront a
         problem that we have right here at home. We fight wars that are 6,000 miles away; wars that we
         should have never been in, in many cases. But we don’t control our own border.


         So we’re going to confront the national security crisis on our southern border. And we’re going to
         do it one way or the other — we have to do it — not because it was a campaign promise, which it is.
         It was one of many, by the way; not my only one. We’re rebuilding the military, our economy is
         thriving like never before.


         You look at other economies — they’re doing terribly, and we’re doing phenomenally. The market
         is up tremendously today, not that that’s anything, but, you know — because I’ll go back in and
         they’ll say, “Oh, the market just went down.” But the market is getting close to the new highs that
         we created. We have all the records. We have every record. But we’re getting close to that point
         again where we’ll create new records.


         So our country is doing very well, economically. And we’ve done a lot. But one of the things I said I
         have to do and I want to do is border security, because we have tremendous amounts of drugs
         flowing into our country, much of it coming from the southern border. When you look and when
         you listen to politicians — in particular, certain Democrats — they say it all comes through the port
         of entry. It’s wrong. It’s wrong. It’s just a lie. It’s all a lie.


         They say walls don’t work. Walls work 100 percent. Whether it’s El Paso — I really was smiling,
         because the other night I was in El Paso — we had a tremendous crowd, and — tremendous crowd.
         And I asked the people — many of whom were from El Paso, but they came from all over Texas. And


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 3/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 122 Borderof| The
                                                                                                                              142White House

         I asked them. I said, “Let me ask you, as a crowd: When the wall went up, was it better?” You were
         there, some of you. It was not only better; it was like 100 percent better. You know what they did.


         But that’s only one example. There are so many examples. In El Paso, they have close to 2,000
         murders right on the other side of the wall. And they had 23 murders. It’s a lot of murders, but it’s
         not close to 2,000 murders right on the other side of the wall, in Mexico.


         So everyone knows that walls work. And there are better examples than El Paso, frankly. You just
         take a look. Almost everywhere. Take a look at Israel. They’re building another wall. Their wall is
         99.9 percent e ective, they told me — 99.9 percent. That’s what it would be with us, too.


         The only weakness is they go to a wall and then they go around the wall. They go around the wall
         and in. Okay? That’s what it is. It’s very simple. And a big majority of the big drugs — the big drug
         loads — don’t go through ports of entry. They can’t go through ports of entry. You can’t take big
         loads because you have people — we have some very capable people; the Border Patrol, law
         enforcement — looking.


         You can’t take human tra ic — women and girls — you can’t take them through ports of entry. You
         can’t have them tied up in the backseat of a car or a truck or a van. They open the door. They look.
         They can’t see three women with tape on their mouth or three women whose hands are tied.


         They go through areas where you have no wall. Everybody knows that. Nancy knows it. Chuck
         knows it. They all know it. It’s all a big lie. It’s a big con game.


         You don’t have to be very smart to know: You put up a barrier, the people come in, and that’s it.
         They can’t do anything unless they walk le or right, and they find an area where there’s no barrier,
         and they come into the United States. Welcome.


         We’ve detained more people. Our border agents are doing such incredible work. Our military has
         been incredible. We put up barbed wire on top of certain old walls that were there. We fixed the
         wall and we loaded it up with barbed wire. It’s very successful.


         But our military has been fantastic, and I want to thank them. And it’s very necessary. We’ve
         broken up two caravans that are on their way. They just are breaking. They’re in the process of
         breaking up. We have another one that we haven’t been able to break up yet.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 4/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 123 Borderof| The
                                                                                                                              142White House

         We’ve been actually working with Mexico much better than ever before. I want to thank the
         President. I want to thank Mexico. They have their own problems. They have the largest number
         of murders that they’ve ever had in their history — almost 40,000 murders. Forty thousand. And
         they got to straighten that out, and I think they will.


         But I just want to thank the President, because he’s been helping us with these monstrous caravans
         that have been coming up. We had one that it was up to over 15,000 people. It’s largely broken up.
         Others have gotten through. And, in Tijuana, you have a lot of people staying there. If we didn’t
         have the wall up, and if we didn’t have the wall secured and strengthened, they would have walked
         right through; they’d be welcomed to the United States.


         One of the things we’d save tremendous — just a tremendous amount on would be sending the
         military. If we had a wall, we don’t need the military because we’d have a wall.


         So I’m going to be signing a national emergency. And it’s been signed many times before. It’s been
         signed by other Presidents from 1977 or so. It gave the Presidents the power.


         There’s rarely been a problem. They sign it; nobody cares. I guess they weren’t very exciting. But
         nobody cares. They sign it for far less important things, in some cases, in many cases. We’re
         talking about an invasion of our country with drugs, with human tra ickers, with all types of
         criminals and gangs.


         We have some of the greatest people I know. They’ve been with me from the beginning of my
         campaign — almost from the first week. The Angel Moms. Unfortunately, we have new Angel
         Moms. One incredible woman just showed me her daughter who — we’re talking about killed, in
         the year of ’18. I said, “I haven’t seen you before.” She said, “No, I’m new.” I said, “That’s too bad.”
         It’s too bad. It’s so sad.


         Stand up, just for a second. Show how beautiful your girl was. Thank you.


         I have such respect for these people. Angel Moms, Angel Dads, Angel Families. I have great respect
         for these people. These are great people. These are great people. They’re fighting for their
         children that have been killed by people that were illegally in this country.



https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 5/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 124 Borderof| The
                                                                                                                              142White House

         And the press doesn’t cover them; they don’t want to, incredibly. And they’re not treated the way
         they should be. They’re fighting for other people because they don’t want what happened to their
         children or husband or anybody.


         We have one young lady whose husband — please, stand up. Your husband was just killed in
         Maryland. Incredible man. Just killed. Beautiful children — won’t be seeing their father again.


         These are brave people. These are people that — they don’t have to be here. They don’t have to be
         doing this. They’re doing it for other people. So I just want to thank all of you for being here, okay?
         I really do. I want to thank you. Incredible people.


         Last year, 70,000 Americans were killed, at least — I think the number is ridiculously low — by drugs,
         including meth and heroin and cocaine, fentanyl. And one of the things that I did with President Xi
         in China, when I met him in Argentina at a summit — before I even started talking about the trade —
         it was a trade meeting. It went very well, but before I talked about trade, I talked about something
         more important.


         I said, “Listen, we have tremendous amounts of fentanyl coming into our country. It kills tens of
         thousands of people — I think far more than anybody registers. And I’d love you to declare it a
         lethal drug and put it on your criminal list.” And their criminal list is much tougher than our
         criminal list. Their criminal list — a drug dealer gets a thing called the death penalty. Our criminal
         list, a drug dealer gets a thing called, “How about a fine?”


         And when I asked President Xi, I said, “Do you have a drug problem?” “No, no, no.” I said, “You
         have 1.4 billion people. What do you mean you have no drug problem?” “No, we don’t have a drug
         problem.” I said, “Why?” “Death penalty. We give death penalty to people that sell drugs.” End of
         problem.


         What do we do? We set up blue ribbon committees. Lovely men and women — they sit around a
         table, they have lunch, they eat, they dine, and they waste a lot of time. So if we want to get smart,
         we can get smart. You can end the drug problem. You can end it a lot faster than you think.


         But President Xi has agreed to put fentanyl on his list of deadly, deadly drugs. And it’s a criminal
         penalty. And the penalty is death. So that’s, frankly, one of the things I’m most excited about in our
         trade deal, if you want to know the truth. I think maybe there’s no more important point.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 6/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 125 Borderof| The
                                                                                                                              142White House

         We’re going to make billions of dollars with this trade deal. It’s going to be great for our country
         and great for China, I hope. Their market is down close to 40 percent. Our market is way up. We’ve
         picked up, since my election, trillions of dollars of worth. Trillions. Many trillions. And China has
         lost trillions of dollars. But I want it to be good for China and I want it to be good for the United
         States. So we’ll see what happens.


         China is coming here next week, by the way. They’re coming home, the traders. And then China is
         coming here next week. And then I’ll be meeting with President Xi at some point a er that to
         maybe — for some remaining deals. We’ll make them directly, one-on-one, ourselves.


         So, we’re going to be signing today, and registering, national emergency. And it’s a great thing to
         do because we have an invasion of drugs, invasion of gangs, invasion of people, and it’s
         unacceptable.


         And by signing the national emergency — something signed many times by other Presidents —
         many, many times. President Obama — in fact, we may be using one of the national emergencies
         that he signed, having to do with cartels. Criminal cartels. It’s a very good emergency that he
         signed. And we’re going to use parts of it in our dealings on cartels. So that would be a second
         national emergency. But, in that case, it’s already in place.


         And what we want — really want to do — is simple. It’s not like it’s complicated. It’s very simple: We
         want to stop drugs from coming into our country. We want to stop criminals and gangs from
         coming into our country. Nobody has done the job that we’ve ever done. I mean, nobody has done
         the job that we’ve done on the border.


         And in a way, what I did by creating such a great economy — and if the opposing party got in, this
         economy would be down the tubes. You know, I hear a lot of people say, “Oh, well. But maybe the
         previous administration…” Let me tell you, the previous administration, it was heading south, and
         it was going fast. We would have been down the tubes. The regulations were strangling our
         country. Unnecessary regulations.


         By creating such a strong economy — you just look at your televisions or see what’s going on today;
         it’s through the roof. What happens is more people want to come, so we have far more people
         trying to get into our country today than probably we’ve ever had before. And we’ve done an
         incredible job in stopping them, but it’s a massive number of people.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 7/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 126 Borderof| The
                                                                                                                              142White House

         If we had the wall, it would be very easy. We would make up for the cost of the wall just in the cost
         of the fact that I would be able to have fewer people. We wouldn’t need all of this incredible talent,
         some of whom are sitting in the first row. You wouldn’t need all of this incredible talent. We would
         get — we would get thousands of law enforcement people, including Border Patrol. You put them
         in di erent areas, you have them doing di erent things. Law enforcement and Border Patrol.


         And I want to thank law enforcement, and I want to thank Border Patrol, and I want to thank ICE.
         ICE is abused by the press and by the Democrats. And, by the way, we’re going to be taking care of
         ICE. You know, we talk about the new bill. We’re going to be taking care of ICE. They wanted to get
         rid of ICE. And the bill is just the opposite of that. A lot of good things happened.


         So, that’s the story. We want to have a safe country. I ran on a very simple slogan: “Make America
         Great Again.” If you’re going to have drugs pouring across the border, if you’re going to have human
         tra ickers pouring across the border in areas where we have no protection, in areas where we don’t
         have a barrier, then very hard to make America great again.


         But we’ve done a fantastic job, but we haven’t been given the equipment. We haven’t been given
         the walls. And in the bill, by the way, they didn’t even fight us on most of the stu . Ports of entry.
         We have so much money, we don’t know what to do with it. I don’t know what to do with all the
         money they’re giving us. It’s crazy.


         The only place they don’t want to give as much money — $1,375,000,000. Sounds like a lot, but it’s
         not so much, although we’re putting it to much better use than it used to be. A lot of the past
         administrations, they had — it was easy to get, and they didn’t build or they didn’t do what they
         could have done. It would have been great. It would have been great to have done it earlier, but I
         was a little new to the job, a little new to the profession.


         And we had a little disappointment for the first year and a half. People that should have stepped up
         did not step up. They didn’t step up, and they should have. Would have been easy. Not that easy,
         but it would have been a lot easier. But some people didn’t step up. But we’re stepping up now.


         So we have a chance of getting close to $8 billion. Whether it’s $8 billion or $2 billion or $1.5 billion,
         it’s going to build a lot of wall. We’re getting it done. We’re right now in construction with wall in
         some of the most important areas. And we have renovated a tremendous amount of wall, making it
         just as good as new. That’s where a lot of the money has been spent — on renovation. In fact, we
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 8/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 127 Borderof| The
                                                                                                                              142White House

         were restricted to renovating, which is okay. But we’re going to run out of areas that we can
         renovate pretty soon. So — and we need new wall.


         So I want to thank everybody for being here. I want to thank, in particular, the Angel Moms and
         Dads for being here. Thank you very much. We have great respect for you. The real country, our
         real country — the people that really love our country, they love you. So I just want you to know
         that. I know how hard you fight and I know how hard a fight you’re having.


         I also want to thank all of the law enforcement for the job you do. Believe me, our country loves
         you and they respect you greatly. And we’re giving you a lot of surplus. We’re giving you surplus
         military equipment, which a lot of people didn’t like giving, previous to this administration. But
         hundreds of millions of dollars of surplus equipment. And as we get it, as you know, we send it
         down. And you have much better protection. But I really appreciate you being here.


         So the order is signed. And I’ll sign the final papers as soon as I get into the Oval O ice. And we will
         have a national emergency, and then we will then be sued, and they will sue us in the Ninth Circuit,
         even though it shouldn’t be there. And we will possibly get a bad ruling, and then we’ll get another
         bad ruling. And then we’ll end up in the Supreme Court, and hopefully we’ll get a fair shake. And
         we’ll win in the Supreme Court, just like the ban. They sued us in the Ninth Circuit, and we lost, and
         then we lost in the appellate division, and then we went to the Supreme Court, and we won.


         And it was very interesting, because yesterday they were talking about the ban. Because we have a
         ban. It’s very helpful. Madam Secretary, is that right? Without the ban, we’d have a bigger
         problem. We have a ban on certain areas, certain countries, depending on what’s going on in the
         world. And we won.


         But somebody said, “President Trump lost on the ban.” Well, he was right; I lost at the lower court.
         He — he didn’t say that we ultimately won at the United States Supreme Court. They didn’t want to
         say that. They didn’t want to go that far. They were saying how I lost. The person sitting right up
         here — “Donald Trump lost on the ban.” Yeah, I did. And then I lost a second time; you should have
         said that, too. And then it went to the Supreme Court and I won. Didn’t want to take it that far. But
         we won on the ban and we won on other things, too.


         The probably easiest one to win is on declaring a national emergency, because we’re declaring it for
         virtual invasion purposes: drugs, tra ickers, and gangs. And one of the things, just to finish: We
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 9/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 128 Borderof| The
                                                                                                                              142White House

         have removed thousands of MS-13 gang monsters. Thousands. They’re out of this country. We
         take them out by the thousands. And they are monsters.


         Okay. Do you have any questions? Yeah. John, go ahead.


         Q Mr. President — (inaudible).


         AIDE: Yes, we do. There you go.


         Q You were prepared. Mr. President, a lot of the money —


         THE PRESIDENT: Were you saying I was prepared?


         Q With the microphone and prepared for questions.


         THE PRESIDENT: Oh, I thought you meant I was prepared. I couldn’t believe you said that.


         Q (Laughs.) No, no, no. (Laughter.)


         THE PRESIDENT: People don’t like saying that.


         Q You were prepared for questions.


         THE PRESIDENT: I am prepared. I’m always prepared.


         Q A lot of the money that goes to count toward your $8 billion is money that’s being
         reprogrammed in the DOD budget. How can you guarantee to military families and to our men and
         women of the military that none of the money that would be reprogrammed to a wall will take
         away from other technology, other renovations, construction that is desperately needed in our
         military?


         THE PRESIDENT: Yeah. So, John, we had certain funds that are being used at the discretion of
         generals, at the discretion of the military. Some of them haven’t been allocated yet, and some of
         the generals think that this is more important. I was speaking to a couple of them. They think this


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 10/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 129 Borderof| The
                                                                                                                              142White House

         is far more important than what they were going to use it for. I said, “What were you going to use it
         for?” And I won’t go into details, but it didn’t sound too important to me.


         Plus, if you think, I’ve gotten $700 billion for the military in year one, and then last year, $716
         billion. And we’re rebuilding our military, but we have a lot. And under the previous
         administration, our military was depleted — badly depleted. And they weren’t spending — I mean,
         they had a much less — they had a much smaller amount of money.


         So when I got $700 billion, and then $716 billion — and this year, it’s going to be pretty big too,
         because there’s few things more important than our military. You know, I’m a big deficit believer
         and all of that, but before we really start focusing on certain things, we have to build up our
         military. It was very badly depleted. And we’re buying all new jetfighters, all new missiles, all new
         defensive equipment. We have — we’ll soon have a military like we’ve never had before.


         But when you think about the kind of numbers you’re talking about — so you have $700 billion,
         $716 billion — when I need $2 billion, $3 billion of out that for a wall — which is a very important
         instrument, very important for the military because of the drugs that pour in. And as you know, we
         have specific rules and regulations where they have drugs, and what you can do in order to stop
         drugs. And that’s part of it, too.


         We’re taking a lot of money from that realm also. But when you have that kind of money going into
         the military, this is a very, very small amount that we’re asking for.


         Yeah, go ahead. Go ahead. ABC. Not NBC. I like ABC a little bit more — not much. Come on, ABC.
         Not much. Pretty close.


         Q Mr. President, what do you say to those, including some of your Republican allies, who say that
         you are violating the Constitution with this move and setting a bad precedent that will be abused
         by possibly Democratic Presidents in the future? Marco Rubio has made this point.


         THE PRESIDENT: Well, not too many people. Yeah. Not too many people have said that. But the
         courts will determine that.


         Look, I expect to be sued. I shouldn’t be sued. Very rarely do you get sued when you do national
         emergency. And then other people say, “Oh, if you use it for this, now what are we using it for?” We
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 11/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 130 Borderof| The
                                                                                                                              142White House

         got to get rid of drugs and gangs and people. It’s an invasion. We have an invasion of drugs and
         criminals coming into our country that we stop, but it’s very hard to stop. With a wall, it would be
         very easy.


         So I think that we will be very successful in court. I think it’s clear. And the people that say we
         create precedent — well, what do you have? Fi y-six? There are a lot of times — well, that’s
         creating precedent. And many of those are far less important than having a border. If you don’t
         have a border, you don’t have a country.


         You know, we fight — before I got here — we fight all over the world to create borders for countries,
         but we don’t create a border for our own country.


         So I think what will happen is, sadly, we’ll be sued, and sadly, it’ll go through a process. And,
         happily, we’ll win — I think.


         Go ahead. Let’s go. Let’s hear it, NBC. Come on.


         Q Thank you, Mr. President. I just want to say, in the past, when President Obama tried to use
         executive action as it related to immigration, you said, “The whole concept of executive order, it’s
         not the way the country is supposed to be run.” You said, “You’re supposed to go through Congress
         and make a deal.” Will you concede that you were unable to make the deal that you had promised
         in the past, and that the deal you’re ending up with now from Congress is less than what you could
         have had before a 35-day shutdown?


         THE PRESIDENT: No. Look, I went through Congress. I made a deal. I got almost $1.4 billion when
         I wasn’t supposed to get one dollar — not one dollar. “He’s not going to get one dollar.” Well, I got
         $1.4 billion. But I’m not happy with it. I also got billions and billions of dollars for other things —
         port of entries, lots of di erent things. The purchase of drug equipment. More than we were even
         requesting.


         In fact, the primary fight was on the wall. Everything else, we have so much, as I said, I don’t know
         what to do with it we have so much money. But on the wall, they skimped.


         So I did — I was successful, in that sense, but I want to do it faster. I could do the wall over a longer
         period of time. I didn’t need to do this. But I’d rather do it much faster. And I don’t have to do it for
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 12/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 131 Borderof| The
                                                                                                                              142White House

         the election. I’ve already done a lot of wall, for the election — 2020. And the only reason we’re up
         here talking about this is because of the election, because they want to try and win an election,
         which it looks like they’re not going to be able to do. And this is one of the ways they think they can
         possibly win, is by obstruction and a lot of other nonsense.


         And I think that I just want to get it done faster, that’s all.


         Okay. Yes, ma’am, go ahead.


         Q Thank you, Mr. President.


         THE PRESIDENT: Thank you.


         Q Roberta Rampton from Reuters. I wanted to ask about China. Do you feel that enough progress
         has been made in the talks to head o the increase in tari s scheduled for March 1?


         THE PRESIDENT: Well, you know, you’re talking to the wrong person, because I happen to like
         tari s, okay? I mean, we’re taking in billions and billions of dollars in tari s from China. And our
         steel industry now, as an example, we tax dumped steel — much of it comes from China — at 25
         percent. Our steel industry is so vibrant now again, they’re building plants all over the United
         States. It’s a beautiful thing. And from a defensive standpoint, and from any standpoint, you need
         steel.


         You know, you can do without certain industries. Our country cannot do without steel.


         So, I love tari s, but I also love them to negotiate. And right now, China is paying us billions of
         dollars a year in tari s. And I haven’t even started.


         Now, here’s the thing: If we make a deal, they won’t have to pay. You know, it’ll be a whole di erent
         story. They won’t be paying that, but we’ll have a fair deal. There won’t be intellectual property
         the . There won’t be so many other things that have gone on. And no other President has done
         this. No other — you know, we didn’t have a deal with China. You had the WTO, one of the worst
         trade deals ever made — probably even worse than NAFTA, if that’s believable, which, you know,
         hard to believe, because I think NAFTA was just a disaster. It was a total disaster for our country.


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 13/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 132 Borderof| The
                                                                                                                              142White House

         And now we made the USMCA, which is going to be a terrific — a great deal. And, by the way, the
         USMCA, from Mexico — that’s United States, Mexico, Canada — that’s where the money is coming
         from, not directly but indirectly, for the wall. And nobody wants to talk about that. Because we’re
         saving billions and billions of dollars a year, if Congress approves that deal.


         Now, they might now want to approve a deal just because they’ll say — one of the things I’m
         thinking of doing — this has never been done before: No matter how good a deal I make with China,
         if they sell me Beijing for one dollar, if they give me 50 percent of their land and every ship that
         they’ve built over the last two years — which is a lot — and they give them to me free, the
         Democrats will say, “What a lousy deal; that’s a terrible deal.”


         Like, ZTE, I got a billion — more than a billion-dollar penalty in a short period of time. And the
         Democrats said, “Oh, should’ve gotten more.” When I made that deal, I said, “This is incredible.” I
         just got — I got over a billion-dollar penalty, plus they had to change their board of directors. They
         had to change their top management. But they had to pay over a billion dollars. I said, “What a
         deal.” It took like a week. And the Democrats didn’t even know there was a problem with ZTE.


         I’m the one that find them. I’m the one that settled it. Over a billion dollars. And President Xi
         called me and he said it would be important to him if they could get a deal. And we made a deal —
         paid — like, in a short period of time.


         The Democrats went out and said, “Oh, they should’ve done better.” So what I’m thinking of doing
         is getting Chuck Schumer, getting Nancy Pelosi, having them bring two or three of their brilliant
         representatives. And we’ll all go down together, and what we’ll do is we’ll negotiate. I’ll put them
         in the room and let them speak up. Because any deal I make with China, if it’s the great — it’s going
         to be better than any deal that anybody ever dreamt possible, or I’m not going to have a deal. It’s a
         very simple.


         But any deal I make with China, Schumer is going to stand up and say, “Oh, it should’ve been
         better. It should’ve been better.” And you know what? That’s not acceptable to me. So I’m
         thinking about doing something very di erent. I don’t think it’s ever been — I just don’t want to be
         second-guessed. But that’s not even second-guess; that’s called politics. Sadly, I’d probably do the
         same thing to them, okay?



https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 14/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 133 Borderof| The
                                                                                                                              142White House

         But any deal I make toward the end, I’m going to bring Schumer — at least o er him — and Pelosi.
         I’m going to say, “Please join me on the deal.”


         And, by the way, I just see our new Attorney General is sitting in the front row. Please stand up, Bill.
         (Applause.) Such an easy job he’s got. He’s got the easiest job in government. Thank you and
         congratulations. That was a great vote yesterday. Thank you very much.


         Q Mr. President —


         THE PRESIDENT: Yes, go ahead. Go ahead.


         Q In your remarks, sir, you said that you were too new to politics, earlier in your administration,
         when you would’ve preferred that this be done. Is that an admission of how you might be changing
         on the job? And —


         THE PRESIDENT: Well, I’m learning. I mean, I am learning. Don’t forget, it’s not like I’ve done this
         for — a senator came into my o ice and said, “Sir, I’ve been running for o ice for 30 years. I’ve won
         seven out of seven. I did lose a couple when I was younger.” I said, “Well, I’ve won one out of one.
         But, you know, I never did politics before. Now I do politics.” I will tell you, I’m very disappointed at
         certain people, a particular one, for not having pushed this faster.


         Q Are you referring to Speaker Ryan, sir?


         THE PRESIDENT: But I’ve learned — who?


         Q Speaker Ryan.


         THE PRESIDENT: Let’s not talk about it.


         Q Okay.


         THE PRESIDENT: What di erence does it make? But they should have pushed it faster. They
         should have pushed it harder. And they didn’t. They didn’t.



https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 15/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 134 Borderof| The
                                                                                                                              142White House

         If they would have, it would have been a little bit better. In the meantime, I’ve built a lot of wall. I
         have a lot of money, and I’ve built a lot of wall. But it would’ve been nice to have gotten done. And
         I would like to see major immigration reform, and maybe that’s something we can all work on, Bill,
         where we all get together and do major immigration reform — not just for a wall, for a barrier; for
         port of entry, for other things.


         We have a real problem. We have catch-and-release. You catch a criminal and you have to release
         them. We have so many other things. You have chain migration, where a bad person comes in,
         brings 22 or 23 or 35 of his family members — because he has his mother, his grandmother, his
         sister, his cousin, his uncle — they’re all in.


         You know what happened on the West Side Highway. That young wise guy drove over and killed
         eight people and horribly injured — nobody talks about that — horribly — like, loss of legs and arms
         — going 60 miles an hour, he made a right turn into a park on the West Side Highway, along the
         Hudson River in New York. He had many people brought in because he was in the United States.
         It’s called chain migration.


         And then you have the lottery. It’s a horror show, because when countries put people into the
         lottery, they’re not putting you in; they’re putting some very bad people in the lottery. It’s common
         sense. If I ran a country, and if I have a lottery system of people going to the United States, I’m not
         going to put in my stars; I’m going to put in people I don’t want. The lottery system is a disaster.
         I’m stuck with it.


         Q Mr. President, could you tell us —


         THE PRESIDENT: It should have — wait. It should have never happened. Okay.


         Q Mr. President, could you tell us to what degree some of the outside conservative voices helped
         to shape your views on this national emergency?


         THE PRESIDENT: I would talk about it. Look, Sean Hannity has been a terrific, terrific supporter of
         what I do. Not of me. If I changed my views, he wouldn’t be with me.


         Rush Limbaugh — I think he’s a great guy. Here’s a guy who can speak for three hours without a
         phone call. Try doing that sometime. For three hours, he speaks. He’s got one of the biggest
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 16/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 135 Borderof| The
                                                                                                                              142White House

         audiences in the history of the world. I mean, this guy is unbelievable. Try speaking for three hours
         without taking calls. Taking calls is easy. “Okay, I’ll answer this one. I’ll answer that one.” He goes
         for three hours, and he’s got an audience that’s fantastic.


         Q Should they be —


         THE PRESIDENT: Wait —


         Q Should they be deciding policy, sir?


         THE PRESIDENT: They don’t decide policy. In fact, if I went opposite — I mean, they have
         somebody — Ann Coulter. I don’t know her. I hardly know her. I haven’t spoken to her in way over
         a year. But the press loves saying “Ann Coulter.” Probably, if I did speak to her, she’d be very nice. I
         just don’t have the time to speak to her. I would speak to her; I have nothing against her.


         In fact, I like her for one reason: When they asked her, like right at the beginning, who was going to
         win the election, she said, “Donald Trump.” And the two people that asked her that question
         smiled. They said, “You’re kidding, aren’t you?” “Nope. Donald Trump.”


         So I like her, but she’s o the reservation. But anybody that knows her understands that. But I
         haven’t spoken to her. I don’t follow her. I don’t talk to her. But the press loves to bring up the
         name “Ann Coulter.” And you know what? I think she’s fine. I think she’s good. But I just don’t
         speak to her.


         Laura has been great. Laura Ingraham. Tucker Carlson has been great. I actually have a couple
         people on CNN that have been very good. I have some on MSNBC. The other day, they did a great
         report of me. I said, “Where the hell did that come from?” I think it was the only one in over a year.


         So the crazy thing is, I just had, as you know, Rasmussen — 52 percent in the polls. It’s my highest
         poll number. And people get what we’re doing. They get it. They really get it. And I’m honored by
         it.


         Yes. Jim Acosta.



https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 17/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 136 Borderof| The
                                                                                                                              142White House

         Q Thank you, Mr. President. I wonder if you could comment on this disconnect that we seem to
         have in this country, where you are presenting information about what’s happening at the border —
         calling it an “invasion,” talking about women with duct tape over their mouths, and so on — and yet
         there’s a lot of reporting out there, there’s a lot of crime data out there, there’s a lot of Department
         of Homeland Security data out there that shows border crossings at a near-record low —


         THE PRESIDENT: That’s because of us. But it’s still —


         Q — that shows undocumented immigrants committing crime at lower levels —


         THE PRESIDENT: Excuse me. It’s still massive numbers of crossings.


         Q — that shows undocumented criminals — or undocumented immigrants committing crime at
         lower levels than native-born Americans. What do you say —


         THE PRESIDENT: You don’t really believe that stat, do you? Do you really believe that stat?


         Q What do you — well, let me ask you this —


         THE PRESIDENT: Take a look at our federal prisons.


         Q I believe in facts and statistics and data, but —


         THE PRESIDENT: Okay? Any more? Quick, let’s go.


         Q Let me just ask you this: What do you say to your critics who say that you are creating a national
         emergency, that you’re concocting a national emergency here in order to get your wall because you
         couldn’t get it through other ways?


         THE PRESIDENT: I ask the Angel Moms: What do you think? Do you think I’m creating something?


         Ask these incredible women, who lost their daughters and their sons. Okay?


         PARTICIPANT: This is real.


https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 18/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 137 Borderof| The
                                                                                                                              142White House

         THE PRESIDENT: Because your question is a very political question because you have an agenda.
         You’re CNN. You’re fake news. You have an agenda. The numbers that you gave are wrong.


         Take a look at our federal prison population. See how many of them, percentage-wise, are illegal
         aliens. Just see. Go ahead and see. It’s a fake question.


         Yes. Go ahead.


         Q Can I ask a follow-up?


         Q Thank you, Mr. President. Just to follow up on that, unifying crime reporting statistics —
         numbers from your own Border Patrol, numbers from this government — show that the amount of
         illegal immigrants are down, there is not violence on the border, and that most —


         THE PRESIDENT: There’s not violence on the border?


         Q There’s not as much violence as —


         THE PRESIDENT: Oh, really?


         Q Let me — wait a minute. Wait a minute. Wait —


         THE PRESIDENT: You had 26 people killed —


         Q Let me finish the question, please. Let me finish the question, please.


         THE PRESIDENT: Two weeks ago, 26 people were killed in a gunfight on the border —


         Q I understand what you’re — I understand what you’re saying.


         THE PRESIDENT: — a mile away from where I went.


         Q I was there. I understand. That’s not the question. The question is —


         THE PRESIDENT: Do we forget about that?
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 19/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 138 Borderof| The
                                                                                                                              142White House

         Q No, I’m not forgetting about it. I’m asking you to clarify where you get your numbers, because
         most of the DEA crime reporting statistics that we see show that drugs are coming across at the
         ports of entry, that illegal immigration is down, and the violence is down.


         THE PRESIDENT: Okay.


         Q So what do you base your facts on?


         THE PRESIDENT: Okay, let me — come on, let’s go. Sort of — sort of —


         Q And, secondly —


         THE PRESIDENT: No, no. You get one. You get one. Ready?


         Q Well, the second question is —


         THE PRESIDENT: Just sit down. Wait. Sit down. Sit down.


         Q Could you please answer it?


         THE PRESIDENT: Sit down. You get one question.


         I get my numbers from a lot of sources — like Homeland Security, primarily. And the numbers that I
         have from Homeland Security are a disaster. And you know what else is a disaster? The numbers
         that come out of Homeland Security, Kirstjen, for the cost that we spend and the money that we
         lose because of illegal immigration: Billions and billions of dollars a month. Billions and billions of
         dollars. And it’s unnecessary.


         Q So your own government stats are wrong, are you saying?


         THE PRESIDENT: No, no. I use many stats. I use many stats.


         Q Could you share those stats with us?



https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 20/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 139 Borderof| The
                                                                                                                              142White House

         THE PRESIDENT: Let me tell you, you have stats that are far worse than the ones that I use. But I
         use many stats, but I also use Homeland Security.


         All right, next question.


         Q And do you — wait a minute. Just a quick follow-up.


         THE PRESIDENT: Go ahead. No. Go. Please.


         Q Thank you, Mr. President. I just want to bring you back to China for a second. The White House
         put out a statement today talking about the March 1st deadline. The other day, though, you gave
         the possibility that maybe this could slide. Are you eyeing a possible extension — 30 days, maybe
         60 days? What is the status there? Or is March 1st the deadline?


         THE PRESIDENT: Yeah. Very good question. So it’s a very big deal. I guess you could say it’s like —
         must be the biggest deal ever made, if you think. Trade with China, how big does that get?
         Although if you look, the USCMA is right up there. But it’s very complicated. There are many, many
         points that we’re bringing up that nobody ever brought up or thought to bring up, but they’re very
         important, because we were on the wrong side of every one of them.


         There is a possibility that I will extend the date. And if I do that, if I see that we’re close to a deal or
         the deal is going in the right direction, I would do that at the same tari s that we’re charging now. I
         would not increase the tari s.


         Q Let me also ask you about the debt, sir, because it’s gone from a shade under $20 trillion from
         when you took o ice. Now it’s a shade over $22 trillion and heading in the wrong direction. What
         are your plans to reverse it?


         THE PRESIDENT: Well, it’s all about growth. But before I —


         Q (Inaudible.)


         THE PRESIDENT: — really focus on that — and you have to remember, President Obama put on
         more debt on this country than every President in the history of our country combined. So when I
         took over, we had one man that put on more debt than every other President combined. Combine
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 21/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 140 Borderof| The
                                                                                                                              142White House

         them all. So you can’t be talking about that. But I talk about it because I consider it very
         important.


         But first, I have to straighten out the military. The military was depleted. And if we don’t have a
         strong military — that hopefully we won’t have to use because it’s strong — if we don’t have a
         strong military, you don’t have to worry about debt; you have bigger problems. So I have to
         straighten out the military. That’s why I did the $700- and $716 billion. But growth will straighten it
         out.


         You saw last month, the trade deficit went way down. Everybody said, “What happened?” Well,
         what’s happening is growth. But before I can focus too much on that, a very big expense is
         military. And we have no choice but to straighten out our military.


         Q Is growth the only answer, sir, or is (inaudible)?


         THE PRESIDENT: Yes, ma’am, go ahead.


         Q Thank you, Mr. President. On North Korea — back on the last summit, you guys came out with a
         pretty general agreement.


         THE PRESIDENT: Yes.


         Q I was wondering what you thought has, you know, been accomplished since the last summit.
         And then —


         THE PRESIDENT: A lot.


         Q — are we going to be seeing anything concrete —


         THE PRESIDENT: A lot has been accomplished. Okay.


         Q — on denuclearization.


         THE PRESIDENT: Yeah. A lot has been accomplished. We’re dealing with them, we’re talking to
         them.
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 22/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 141 Borderof| The
                                                                                                                              142White House

         When I came into o ice, I met right there, in the Oval O ice, with President Obama. And I sat in
         those beautiful chairs and we talked. It was supposed to be 15 minutes. As you know, it ended up
         being many times longer than that.


         And I said, “What’s the biggest problem?” He said, “By far, North Korea.” And I don’t want to speak
         for him, but I believe he would have gone to war with North Korea. I think he was ready to go to
         war. In fact, he told me he was so close to starting a big war with North Korea. And where are we
         now? No missiles. No rockets. No nuclear testing. We’ve learned a lot.


         But much more importantly than all of it — much more important — much, much more important
         that that is we have a great relationship. I have a very good relationship with Kim Jong Un. And
         I’ve done a job. In fact, I think I can say this: Prime Minister Abe of Japan gave me the most
         beautiful copy of a letter that he sent to the people who give out a thing called the Nobel Prize. He
         said, “I have nominated you…” or “Respectfully, on behalf of Japan, I am asking them to give you
         the Nobel Peace Prize.” I said, “Thank you.” Many other people feel that way too. I’ll probably
         never get it, but that’s okay.


         They gave it to Obama. He didn’t even know what he got it for. He was there for about 15 seconds
         and he got the Nobel Prize. He said, “Oh, what did I get it for?” With me, I probably will never get it.


         But if you look at Idlib Province in Syria, I stopped the slaughter of perhaps 3 million people.
         Nobody talk about that. They don’t talk about that. Russia and Iran and Syria were going to go in
         and perhaps destroy 3 million people in order to get 45,000 terrorists. And I heard about it from a
         woman who had her parents and her brothers living there, and she said, “Please, please.” And I
         thought — I said, “No, it can’t happen. What are you talking about?” “No, they’re going to get…”
         And I come home, and I read a certain paper where the story was there that they were actually
         forming to go into — to really — to really do big destruction. And I put out a statement that “you
         better not do it.”


         And in all fairness to Russia and Iran and Syria, they didn’t attack. Or they’re doing it surgically, at
         least. Saved a lot of people. We do a lot of good work. This administration does a tremendous job,
         and we don’t get credit for it. But I think the people understand what we do.


         So Prime Minister Abe gave me — I mean, it’s the most beautiful five letter — five-page letter. Nobel
         Prize. He sent it to them. You know why? Because he had rocket ships and he had missiles flying
https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 23/24
6/13/2019          CaseRemarks by President Trump on the
                        4:19-cv-00892-HSG                National Security
                                                      Document        168-2and Humanitarian Crisis on our Southern
                                                                                 Filed 06/12/19           Page 142 Borderof| The
                                                                                                                              142White House

         over Japan. And they had alarms going o ; you know that. Now, all of a sudden, they feel good;
         they feel safe. I did that.


         And it was a very tough dialogue at the beginning. Fire and fury. Total annihilation. “My button is
         bigger than yours” and “my button works.” Remember that? You don’t remember that. And
         people said, “Trump is crazy.” And you know what it ended up being? A very good relationship. I
         like him a lot and he likes me a lot. Nobody else would have done that.


         The Obama administration couldn’t have done it. Number one, they probably wouldn’t have done
         it. And number two, they didn’t have the capability to do it.


         So I just want to thank everybody. I want to wish our Attorney General great luck and speed, and
         enjoy your life. (Laughter.) Bill, good luck. A tremendous reputation. I know you’ll do a great job.
         Thank you very much. And thank you, everybody. Thank you very much. Thank you.


         END             11:29 A.M. EST




https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-humanitarian-crisis-southern-border/                 24/24
